 

 

Exhibit 10.1



SPIN-OFF AND ASSET TRANSFER AGREEMENT

 

This AMENDED AND RESTATED SPIN-OFF AGREEMENT (this “Agreement”), is dated as of
December 31, 2015, by and among TRUNITY HOLDINGS, Inc., a Delaware corporation
(“Parent” or “PUBCO”), TRUNITY, INC. (“OP SUB” or “Subsidiary”), a Delaware
corporation and a wholly owned subsidiary of Parent, and TRUNITY, INC.
(“PRIVCO”), a newly formed Florida “C” corporation which was formed for the
purpose of holding all of the education software and services business
activities and assets previously held by TRUNITY HOLDINGS, INC. and TRUNITY,
INC., both Delaware corporations. Tax Treatment of the transaction should be
evaluated separately by the shareholders and their tax advisors and no
representation as to the tax impact is provided by any of the parties herein.

 

RECITALS

 

A. On December 31, 2015, the parties hereto entered into a Spin-Off Agreement,
which memorializes and documents an agreement among the parties previously
disclosed as a part of a restructuring plan for PUBCO, whose details with
respect to the spin out of the educational business activities as set forth
herein. This agreement and the underlying terms have been authorized by a vote
of the majority of the PUBCO Board of Directors and a vote of 90% of the shares
available to vote as represented by the holdings of the Series X Preferred
stock.

 

B. In accordance with the terms hereof, PUBCO will make a pro rata distribution
to PRIVCO, a private company, of all of the outstanding shares of capital stock
of OP SUB and, as well as any other assets relating to the educational software
and services businesses of PUBCO, immediately thereafter, PRIVCO will make a pro
rata distribution of 100% of its shares to the common shareholders of PUBCO as
of the record date of December 18, 2015 effecting a Spin-Off of all of the
educational software and services business assets and operations of PUBCO into
PRIVCO. These assets are detailed on Exhibit A to this agreement. The holders of
the Series X Preferred Stock shall have no interest in PRIVCO or OP SUB

 

C. As a consequence of the Spin-Off, neither OP SUB nor PRIVCO will be a
Subsidiary (as defined herein) of PUBCO, and the companies will have no further
relationship, except to cooperate on any litigation, financial reporting, tax
related matters or other actions required for regulatory matters.

 

D. Parent and PRIVCO desire to allocate certain rights and responsibilities with
respect to their debt obligations (as defined herein) and other responsibilities
of Parent/PUBCO, Subsidiary/OP SUB and the PRIVCO (as defined herein) and
successors for periods before and after the Spin-Off and to provide for certain
other matters.

 

E. The Parties have specifically notified their shareholders, and interested
parties, of the financial condition of the PUBCO, OP SUB, and PRIVCO, through
disclosure in the PUBCO’s SEC Filings, including but not limited to Form 10Q for
the Period ended 9/30/15, Form 8K filed on December 15, 2015, and Form 8K filed
on December 21, 2015, as well as in press releases to the general public.
Included in these disclosures was an offer to creditors to convert their debt
obligations to common stock in the PUBCO, as well as an allocation of shares of
PRIVCO based on the holdings as of December 18, 2015, the record date. That
offer to convert debt was concluded on December 18, 2015. Copies of these
documents are included in the Exhibits to this document.

 



 

 

 

F. The Parties agree that all obligations of the PUBCO will remain with the
PUBCO, and that all obligations of the OP SUB will remain with the OP SUB, at
the time of the Spin Out, or by the decision of the Board of Directors of the
newly formed PRIVCO, those obligations shall become an obligation of PRIVCO. Any
obligation of PUBCO that is to be transferred to OP SUB as a part of the Spin
Out, or to PRIVCO, must be supported by a mutual consent agreement of all
parties, including the creditor, demonstrating a desire by the creditor to be
included in the obligations of the OP SUB or PRIVCO, at the time of the Spin
Out.

 

G. The obligations as of this date for all parties are listed in this document,
with those PUBCO obligations that shall remain with the PUBCO listed on Exhibit
X, those that shall remain with the OP SUB at the time of the spin out into the
PRIVCO listed on Exhibit Y, and those obligations of PUBCO that have agreed to
be transferred into the OP SUB or PRIVCO listed on Exhibit Z of this agreement.

 

H. The parties shall have taken these steps to further enhance the support of
the PRIVCO upon completion of the Spin out. First, under the same terms of the
debt conversion agreement previously offered, and completed as of December 18,
2015, the Board of Directors of PRIVCO shall reserve 1,437,341 of its common
stock shares for use in future debt conversions, or other corporate needs as
determined by the Board of Directors of PRIVCO. Secondly, PUBCO shall issue to
PRIVCO, 253,691 common stock shares, a number of shares equal to those otherwise
used in the debt conversion as if all of the debts of OP SUB would have been
converted. Those shares, along with the special reserve shares, shall be held
for use in future debt conversions, or other corporate needs as determined by
the Board of Directors of PRIVCO. These details are included in Exhibit H of
this agreement.

 

I. The “Spin-out date” or “Spin-off date” shall be December 31, 2015. For other
actions the effective date for the actions detailed in this agreement shall be
the earlier of the announced or approved date as documented in the filings of
the PUBCO with the SEC.

 

J. The parties agree that the business that is being spun out of the Company is
essentially 100% of the business that has been the Company’s sole activity since
the 2012 reverse merger that created the publicly held educational software and
services business. Consequently, all shareholders have had full access to the
financials of the business of the Spin out, including the most recent Form 10Q
for the period ending September 30, 2015, and the further updates contained in
its recent Form 8K filings, which note the financial condition of the Company in
detail. While the conversion of debt during the effort that ended on December
18, 2015 was substantial, and the elimination of the overhead of a public
company will reduce costs, the financial condition of PRIVCO is still weak, and
its survival uncertain.

 

Accordingly, the parties agree as follows:

 



 

 

 

ARTICLE I

 

Definitions

 

1.1 Definitions. In addition to the terms defined elsewhere herein, as used in
this Agreement, the following terms will have the meanings specified below when
used in this Agreement with initial capital letters:

 

“Action” means any controversy, claim, action, litigation, arbitration,
mediation or any other proceeding by or before any Governmental Entity,
arbitrator, mediator or other Person acting in a dispute resolution capacity, or
any investigation, subpoena or demand preliminary to any of the foregoing.

 

“Affiliate” means, with respect to a Person, another Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person.

 

“Business Day” means any day on which commercial banks in New York, New York are
not required or authorized to be closed by Law or executive order.

 

“Cash and Cash Equivalents” means all cash, cash equivalents, including
certificates of deposit or bankers’ acceptances maturing within one year from
the date of acquisition thereof, marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or an agency
thereof, and investments in money market funds with assets of $5,000 or greater,
and other liquid investments, including all deposited but uncleared bank
deposits.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

 

“Governmental Entity” means any arbitrator, court, judicial, legislative,
administrative or regulatory agency, commission, department, board, bureau, body
or other governmental authority or instrumentality or any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, whether foreign, federal, state or local.

 

“Trunity Financial Instruments” means all credit facilities, guarantees,
commercial paper, interest rate swap agreements, foreign currency forward
exchange contracts, comfort letters, letters of credit and similar instruments
used solely for the purposes of the conduct of Trunity’s business under which
Parent or any of its Subsidiaries has any primary, secondary, contingent, joint,
several or other Liability after the Spin-Off Date.

 

“Indebtedness” means, of any Person at any date (x) any obligation of such
Person (A) with respect to indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services, including all accrued and
unpaid interest, premiums, penalties and fees thereon (other than accounts
payable, accrued expenses (including book overdrafts) and other current
liabilities arising in the ordinary course of business) and/or (B) evidenced by
a note, bond, debenture or similar instrument (including a purchase money
obligation) or under any lease or similar arrangement that would be required to
be accounted for by the lessee as a capital lease in accordance with GAAP, (y)
any guarantee (or keepwell agreement) by such Person of any indebtedness of
others described in the preceding clause (x), and (z) all obligations to
reimburse any bank or other Person for amounts paid under a letter of credit or
similar instrument.

 

“Law” means any statute, law, ordinance, rule or regulation of any Governmental
Entity.

 



 

 

 

“Liability” or “Liabilities” mean all debts, liabilities and obligations whether
absolute or contingent, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising, and whether or not the
same would properly be reflected on a balance sheet; provided that, except for
references in Articles IV and VI.

 

“Order” means any order, judgment, ruling, decree, writ, permit, license or
other requirement of any Governmental Entity.

 

“Parent Financial Instruments” means all credit facilities, guarantees,
commercial paper, interest rate swap agreements, foreign currency forward
exchange contracts, comfort letters, letters of credit and similar instruments
related to Parent’s business under which OP SUB or any of its Subsidiaries has
any primary, secondary, contingent, joint, several or other Liability after the
Spin-Off Date.

 

“Parent Group” means, as the context may require, (i) Parent, (ii) any one or
more of those members of the affiliated group (as defined in Section 1504 of the
Code) which file a consolidated federal income Tax Return with Parent, and/or
(iii) any one or more of the corporations which file consolidated or combined
state or local Tax Returns with Parent.

 

“Person” means any individual or legal entity, including any partnership, joint
venture, corporation, trust, unincorporated organization, limited liability
company or Governmental Entity.

 

“Post-Closing Period” means all taxable periods or portions of periods beginning
after the Spin-Off Date.

 

“Pre-Closing Period” means all taxable periods or portions of periods ending on
or before the Spin-Off Date.

 

“Record Date” means the close of business on the date to be determined by the
Board of Directors of Parent as the record date for determining stockholders of
Parent entitled to receive the Spin-Off, which date will be a business day
preceding the day of the Spin-Off Date.

 

“Spin-Off Date” means the date on which the Spin-Off occurs

 

“Taxes” means (a) any federal, state, local or foreign income, excise, gross
receipts, gross income, ad valorem, profits, gains, property, capital, sales,
transfer, use, payroll, employment, severance, withholding, intangibles,
franchise, backup withholding, or other tax, charge, levy, duty or like
assessment, imposed by a Tax Authority together with all penalties and additions
and interest thereon and (b) any liability for Taxes described in clause (a)
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign Law) or pursuant to agreement, successor liability or
otherwise, but does not include any Liabilities owed to, or imposed by, the
Pension Benefit Guaranty Corporation under ERISA on account of the Parent
Pension Plan or Other Parent Plan Obligations.

 

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax and agency (if any) charged
with the collection of such Tax for such entity or subdivision.

 

“Tax Benefit” means any decrease in Taxes paid or payable, any increase in any
Tax attribute or any other beneficial Tax consequence.

 



 

 

  

“Tax Contest” means an audit, review, examination or any other administrative or
judicial proceeding with the purpose or effect of redetermining any Taxes
(including any administrative or judicial review of any claim for refund).

 

“Tax Detriment” means any increase in Taxes paid or payable, any decrease in any
Tax attribute or any other adverse Tax consequence.

 

“Tax Return” means a report, return, statement or other information (including
any attached schedules or any amendments to such report, return or other
information) required to be supplied to or filed with a Tax Authority with
respect to any Tax, including an information return, claim for refund, amended
return or declaration of estimated Tax.

 

1.3 Interpretation. (a) When a reference is made in this Agreement to Articles,
Sections, Exhibits or Schedules, such reference will be to an Article or Section
or Exhibit or Schedule to this Agreement unless otherwise indicated. The table
of contents and headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they will be deemed to be followed by the words “without
limitation.” Unless the context otherwise requires, (i) “or” is disjunctive but
not necessarily exclusive, (ii) words in the singular include the plural and
vice versa, (iii) the use in this Agreement of a pronoun in reference to a party
hereto includes the masculine, feminine or neuter, as the context may require,
and (iv) terms used herein which are defined in GAAP have the meanings ascribed
to them therein. This Agreement will not be interpreted or construed to require
any Person to take any action, or fail to take any action, that would violate
any applicable Law.

 

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties, and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

ARTICLE II

 

Spin-Off

 

2.1 Special Dividend - A Spin out of the legacy educational software and
services businesses shall occur as of December 31, 2015, subject to regulatory
approvals, such that all legacy assets of education businesses including those
held at the PUBCO, including the shares of OP SUB owned by PUBCO as well as
those assets held in the OP SUB shall be transferred into a newly formed Florida
“C” corporation which is intended to be a private company and whose shares shall
NOT be registered at this time. The share allocation of the PRIVCO shall be such
that the shares are held pro-rata with the common stock of the PUBCO on the
record date, December 18, 2015, except that a special reserve of 1,437,341
shares, 14.3% of the total number of shares of PRIVCO at the time of the Spin
out, shall be held in reserve for the future settlement of debt obligations
consistent with the terms of the debt conversion offered to all creditors, which
was concluded on December 18, 2015. The special reserve shares may be issued at
the sole discretion of the Board of Directors of the PRIVCO, or cancelled at a
future date, and PUBCO shall have no control over the utilization of those
shares. PUBCO, OP SUB and PRIVCO will use their respective commercially
reasonable efforts to cause the PRIVCO to gain access to Financing to be
consummated by PRIVCO such that they will have sufficient capital to meet their
debt obligations and operating needs, and cause their respective employees,
accountants, counsel and other representatives to reasonably cooperate with each
other in carrying out the transactions contemplated by the, including delivering
all documents and instruments deemed reasonably necessary by PUBCO, OP SUB or
PRIVCO and taking all actions reasonably necessary in connection with the
Financing.

 



 

 

 

2.2 Financial Instruments. (a) OP SUB will, at its expense, take or cause to be
taken all actions, and enter into such agreements and arrangements, as will be
reasonably necessary to effect the release of and substitution for Parent, as of
the Spin-Off Date, from all primary, secondary, contingent, joint, several and
other Liabilities in respect of the OP SUB, Subsidiary or to the extent related
to OP SUB, Subsidiary or any of its educational software and systems business.
Further, PRIVCO shall hold PUBCO harmless from any liabilities, collection
efforts or litigation costs, and underlying payments of obligations, as a result
of liabilities that were created for the benefit of OP SUB or PRIVCO.

 

(b) Parent will, at its expense, take or cause to be taken all actions, and
enter into (or cause its Subsidiaries to enter into) such agreements and
arrangements, as will be necessary to effect the release of and substitution for
OP SUB, Subsidiary and each of its Subsidiaries, as of the Spin-Off Date, from
all primary, secondary, contingent, joint, several and other Liabilities, if
any, in respect of Parent Financial Instruments to the extent related to Parent
or any of its Subsidiaries (other than OP SUB, or Subsidiary) or Parent’s
business.

 

(c) The parties’ rights and obligations under this Section 2.2 will continue to
be applicable to all OP SUB, or Subsidiary Financial Instruments and Parent
Financial Instruments identified at any time by Parent or PRIVCO, whether
before, on or after the Spin-Off Date.

 

(d) Any costs or damages from litigation resulting from this transaction, or the
underlying liabilities created by any of the parties prior to this closing shall
be borne by PRIVCO, and PRIVCO shall hold PUBCO harmless from any costs,
including damages, litigation costs or other items, relating to any of these
matters.

 

2.3 Record Date and Spin-Off Date. Subject to the satisfaction, or to the extent
permitted by applicable Law, waiver of the conditions set forth herein, the
Board of Directors of Parent, consistent with Delaware law, will have set the
Record Date for the shares to be issued in the Spin-off as December 18, 2015,
and the Spin-Off Date to be effected as of December 31, 2015, and will have
taken any necessary or appropriate procedures in connection with the Spin-Off.

 

2.4 PRIVCO Share Issuance. Immediately prior to the Spin-Off Date, PUBCO and OP
SUB will take, or cause to be taken, all actions necessary to issue to PRIVCO
all shares of OP SUB Common Stock, and an issuance of shares of PUBCO common
stock to be held in special reserve by the PRIVCO, such that the number of
shares is equal to those which would have been issued to debt holders of OP SUB,
had all debt holders converted into common stock within the terms offered in the
debt conversion offer which was concluded on December 18, 2015.

 

2.6 Delivery of Shares. On or prior to the Spin-Off Date, Parent will authorize
the transfer of all of the outstanding shares of the OP SUB Common Stock to be
distributed to the PRIVCO in connection with the Spin-Off. After the Spin-Off
Date PRIVCO will issue to all shareholders of record as of December 18, 2015,
shares in the PRIVCO, pro-rata, assuming a total of ten million common stock
shares (10,000,000), less those shares held in special reserve for future debt
settlement. Such shares shall be delivered as soon as practical after the spin
out date by the PRIVCO management.

  

2.8 Fractional Shares. No certificate or scrip representing fractional shares
will be issued as part of the Spin-Off. Each holder of Parent Common Stock who
otherwise would have been entitled to a round up to the next whole number of
shares at no additional cost.

 



 

 

 

ARTICLE III

 

Taxes

 

3.2 Preparation of Tax Returns. (a) The taxable period of the OP SUB will be
treated as ending at the close of business on December 31, 2015; if the taxable
period does not end on the Spin-Off Date, the Parties will apportion all tax
items between the Pre-Closing Period and the Post-Closing Period based on the
closing of the books method. PRIVCO and PUBCO shall fully cooperate in the
preparation of tax returns, and any other regulatory filings, and will share
information openly, and any reviews, approvals or other related actions shall
not be unreasonable withheld.

 

(b) For all Pre-Closing Periods, Parent will prepare or cause to be prepared,
and timely file or cause to be timely filed, the Consolidated Return and all
other Tax Returns that are filed on a consolidated, combined or unitary basis
and include the OP SUB. With respect to the taxable period that includes the
Spin-Off Date, Parent will include the OP SUB in such Tax Returns to the extent
permitted by Law, but only for the Pre-Closing Period as determined in
accordance with Section 3.2(a). Parent will provide PRIVCO with a copy of each
Tax Return prepared by or on behalf of the Parent pursuant to this Section
3.2(b), together with any supporting schedules, but only as such Tax Return and
supporting schedules pertain to the OP SUB at least 30 days before the date such
Tax Return is to be filed.

 

(c) The filing of all Tax Returns relating to the OP SUB for Post-Closing
Periods will be the responsibility of PRIVCO.

 

(d) Except as may be required by Law or otherwise provided herein, PRIVCO will
not amend any income Tax Return that (i) was previously filed on a consolidated,
combined or unitary basis, and (ii) included the OP SUB, without Parent’s prior
written consent, which consent will not be unreasonably withheld.

 

3.3 Cooperation and Exchange of Information. (a) Parent and PRIVCO will, and
will cause each its members to, retain adequate records, documents, accounting
data and other information (including computer data) necessary for the
preparation and filing of all Tax Returns required to be filed by any member of
the Parent or the PRIVCO and for any Tax Contest relating to such Tax Returns or
to any Taxes payable by the Parent or PRIVCO.

 

(b) Each of the parties will provide the other parties with such cooperation and
information as is reasonably requested in (i) filing any Tax Return, (ii)
determining a liability for Taxes or a right to a refund of Taxes, or (iii)
participating in or conducting any Tax Contest or other proceeding in respect of
Taxes. Such cooperation and information will include the furnishing or making
available of records, personnel, books of account, powers of attorney or other
materials necessary or helpful for the preparation of such Tax Returns,
determination of the right to a refund, the conduct of audit examinations or the
defense of claims by Tax Authorities as to the imposition of Taxes.

 



 

 

 

(c) The obligations set forth above in Sections 3.3(a) and 3.3(b) will continue
until the longer of (i) the time of a Final Determination or (ii) expiration of
all applicable statutes of limitations, to which the records and information
relate. For purposes of the preceding sentence, each party will assume that no
applicable statute of limitations has expired unless such party has received
notification or otherwise has actual knowledge that such statute of limitations
has expired.

 

(d) Any information obtained under this Section 3.3 will be kept confidential,
except as may be otherwise necessary in connection with the filing of Tax
Returns, in conducting a Tax Contest or other proceeding, or as required by Law.

 

3.6 Tax Contests. (a) Each party that may be entitled to indemnification under
this Agreement (a “Tax Indemnified Party”) will provide prompt written notice to
the other parties of any pending or threatened Tax audit, assessment or
proceeding or other Tax Contest of which the Tax Indemnified Party becomes aware
for which the Tax Indemnified Party is indemnified pursuant to this Agreement;
provided, however, that any delay or failure to give such prompt written notice
will not affect the indemnifying party’s indemnification obligations under this
Agreement except to the extent the indemnifying party’s defense of such Tax
Contests is adversely prejudiced by such delay. Written notice provided pursuant
to this Section 3.6(a) will contain factual information (to the extent known)
describing any asserted Tax liability in reasonable detail and will be
accompanied by copies of any notice and other documents received from any Tax
Authority in respect of any such matters.

 

(b) Each of Parent and PRIVCO will promptly notify the other in writing if it
obtains knowledge that any Tax Authority has begun to investigate or inquire
into the Spin-Off (whether or not such investigation or inquiry is a formal or
informal investigation or inquiry, and whether or not the party obtaining such
knowledge has any obligation to indemnify the other with respect to such
matter); provided, however, that any delay or failure to give such prompt
written notice will not affect the indemnifying party’s indemnification
obligations under this Agreement except to the extent the indemnifying party’s
defense of such Tax Contest is adversely prejudiced by such delay. Such notice
will contain factual information (to the extent known) describing any asserted
Tax liability in reasonable detail and will be accompanied by copies of any
notice and other documents received from any Tax Authority in respect of any
such matters. Each of the parties will (i) consult with the other from time to
time as to the conduct of such investigation or inquiry, (ii) provide the other
with copies of all correspondence provided on its behalf (or on behalf of any
member of the Parent or PRIVCO) to such Tax Authority with respect to such
investigation or inquiry, and (iii) arrange for a representative of the other to
be present at (but not participate in, except as otherwise provided in Section
3.6(d) below) all meetings with such Tax Authority pertaining to such
investigation or inquiry.

 

ARTICLE IV

 

Employee Matters

 

4.1 Employee Matters. (a) Employees and former employees of PUBCO, or OP SUB are
currently provided benefits under employee benefit plans, programs, policies or
arrangements that are sponsored and maintained by a third party provider. On and
after the Spin-Off Date, employees and former employees of PUBCO and OP SUB will
become the sole obligation of PRIVCO, and no further obligation, or remaining
obligation, shall be assigned to PUBCO. Immediately prior to the Spin-Off Date,
PUBCO and OP SUB will cause all parties to, withdraw from and cease its
participation in the third party provider program and PUBCO will have no further
obligations in any form to either the third party provider, or the parties
covered under that relationship. Any legacy costs related to any and all
employee, consultant or advisor matter incurred prior to the Spin-off date shall
be the responsibility of PRIVCO, except for those costs related to the
consulting agreements included in the Newco4pharmacy, LLC assets.

 



 

 

 

ARTICLE V

 

5.1 Representations

 

Each party to this Agreement has full power and authority to execute and deliver
this Agreement and to consummate the Spin-Off. The execution and delivery of
this Agreement and the consummation of the Spin-Off have been duly and validly
authorized by each party to this Agreement including by the Parent’s Board of
Directors, and no other proceedings on the part of such party or any other
person are necessary to authorize the execution and delivery by such party of
this Agreement or the consummation of the Spin-Off. This Agreement has been duly
and validly executed and delivered by the parties hereto, and (assuming the
valid execution and delivery of this Agreement by the other parties hereto and
thereto) constitutes the legal, valid and binding agreement of such party
enforceable against it in accordance with its terms, except as such obligations
and their enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, (ii) by general principles of equity, or (iii) the
power of a court to deny enforcement of remedies based on public policy.

 

5.2 Litigation Matters.

 

(a) For a period of five years after the Closing Date, each party hereto will,
to aid each other party hereto in the defense of any third-party Action relating
to PRIVCO’S business, make available during normal business hours, but without
unreasonably disrupting their respective businesses, all personnel and records
in their possession, custody and/or control relating to PRIVCO’s business
reasonably necessary to permit the effective defense or investigation of such
Action. If information other than that pertaining to PRIVCO’s business is
contained in such records, Parent and PRIVCO will make reasonable efforts to
protect any confidential information, including but not limited to entering into
appropriate confidentiality agreements. To the extent any such Action relates
solely to PUBCO, OP SUB, PRIVCO or any of its Subsidiaries’ businesses prior to
the Spin-out date, all such documented costs will be borne by PRIVCO. To the
extent any such Action relates solely to Parent’s or any of its Subsidiaries’
businesses that were not in place at the time of the Spin out (other than PRIVCO
or any of its Subsidiaries) after the Spin-out date, all such documented costs
will be borne by Parent. To the extent any such Action relates to Parent’s or
any of its Subsidiaries’ businesses (other than PRIVCO or any of its
Subsidiaries) and PUBCO or any of its Subsidiaries’ businesses, all such
documented costs will be allocated proportionately, based on their respective
business interest in such action, between PRIVCO and PUBCO.

 

5.3 Other Cooperation. Parent and PRIVCO will comply fully with all
notification, reporting and other requirements under any Law or Order applicable
to the Spin-Off. Parent and PRIVCO will use their commercially reasonable
efforts to obtain, as soon as practicable, the authorizations that may be or
become necessary for the performance of their respective obligations under this
Agreement and the consummation of the Spin-Off and will cooperate fully with
each other in promptly seeking to obtain such authorizations, except that no
such party hereto will be required to make any material expenditure in
connection with its obligations under this Section 5.4. Where the cooperation of
third parties such as insurers or trustees would be necessary in order for a
party hereto to completely fulfill its obligations under this Agreement, such
party will use commercially reasonable efforts to cause such third parties to
provide such cooperation, except that no party hereto will be required to make
any material expenditure in connection therewith.

 



 

 

 

5.4 Expenses. Whether or not the Spin-Off is consummated, all costs, fees and
expenses incurred in connection with this Agreement and the Spin-Off will be
borne by the party incurring such costs, unless otherwise provided herein.

 

5.5 Confidentiality. The parties hereto will keep strictly confidential any and
all proprietary, technical, business, marketing, sales and other information
disclosed to another party hereto in connection with the performance of this
Agreement (the “Confidential Information”), and will not disclose the same or
any part thereof to any third party, or use the same for their own benefit or
for the benefit of any third party. The obligations of secrecy and nonuse as set
forth herein will survive the termination of this Agreement for a period of five
years. Excluded from this provision is any information available in the public
domain and any information disclosed to any of the parties by a third party who
is not in breach of confidential obligations owed to another person or entity.
Notwithstanding the foregoing, each party hereto may disclose Confidential
Information (a) to its bankers, attorneys, accountants and other advisors
subject to the same confidentiality obligations imposed herein and (b) as may be
required by law from time to time.

 

ARTICLE VI

 

Indemnification

 

6.1 Indemnity by Parent. Following the Closing, Parent will indemnify and hold
PRIVCO, its Subsidiaries and each of their respective officers, directors,
employees, agents and representatives and each of the successors and assigns of
any of the foregoing harmless from and against and will promptly defend such
parties from and reimburse such parties for any and all losses, damages, costs,
expenses, Liabilities, obligations and claims of any kind, including reasonable
attorneys’ fees and other costs and expenses, but excluding Taxes, which are
covered by Article III (“Damages”) which such parties may directly or indirectly
at any time suffer or incur or become subject to, as a result of or in
connection with (a) any breach by Parent of any representation in this
Agreement, (b) the failure by Parent to perform any covenant to be performed by
it or its Subsidiaries under this Agreement in whole or in part after the
Spin-Off Date, (c) the conduct of any business of Parent or its Subsidiaries
other than PRIVCO’s business, including any indemnity or Liability thereof or
any amount due or to become due in respect of the foregoing, and (d) any Pension
Plan Obligation or any Other Parent Plan Obligations.

 

6.2 Indemnity by PRIVCO. Following the Closing, PRIVCO will, on behalf of its
successors and assigns, indemnify and hold Parent, its Subsidiaries and each of
their respective officers, directors, employees, agents and representatives and
each of the successors and assigns of any of the foregoing (“Parent Indemnified
Parties”) harmless from and against, and will promptly defend such parties from
and reimburse such parties for, any and all Damages which such parties may
directly or indirectly at any time suffer or incur or become subject to, as a
result of or in connection with (a) any breach by PRIVCO of any representation
in this Agreement, (b) the failure by PRIVCO to perform any covenant to be
performed by it or its Subsidiaries under this Agreement in whole or in part
after the Spin-Off Date and (c) the conduct of any business of PRIVCO or its
Subsidiaries, including any indemnity or Liability thereof or any amount due or
to become due in respect of the foregoing.

 



 

 

 

With regard to the liability resulting from payables assumed by the PUBCO in
conjunction with the spin out, any costs of litigation shall be the
responsibility of PRIVCO, in total, including legal fees and any costs over and
above the represented liability of any account or creditor over any above the
actual obligation assume. For example, if the amount owed to Vendor A is
$20,000, as represented by the schedules and supporting documents herein, and
litigation should ENSUE at a cost of $100,000, including any damages, the full
$100,000 shall be borne by PRIVCO. Any actual amounts paid for the underlying
liability by PUBCO shall not exceed the $20,000 represented, and in fact, if any
discounts are negotiated by PUBCO, the benefits of those discounts shall belong
solely with PUBCO and shall NOT be used as offsets against the real and actual
costs of litigation, or damages as a result of litigation.

 

6.3 Insurance Coverage. The indemnification to which any party is entitled
hereunder will be net of all insurance proceeds actually received, if any, by
the indemnified party with respect to the losses for which indemnification is
provided in Section 6.1 or Section 6.2.

 

6.4 Right of Party to Indemnification. Each party entitled to indemnification
hereunder will be entitled to indemnification for losses sustained in accordance
with the provisions of this Article VI regardless of any Law or public policy
that would limit or impair the right of the party to recover indemnification
under the circumstances.

 

6.5 Indemnification Procedures. Any party seeking indemnification under this
Article VI for a third party claim (the “Indemnified Party”) must notify the
party from whom such indemnity is sought (the “Indemnifying Party”) in writing
of any claim, demand, action or proceeding for which indemnification will be
sought; provided, however, that the failure to so notify will not adversely
impact the Indemnified Party’s right to indemnification hereunder except to the
extent that such failure to notify actually prejudices, or prevents the
Indemnifying Party’s ability to defend such claim, demand, action or proceeding.
The Indemnifying Party will have the right at its expense to assume the defense
thereof using counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party will have the right (i) to participate, at its own expense,
with respect to any claim, demand, action or proceeding that is being diligently
defended by the Indemnifying Party and (ii) to assume the defense of any claim,
demand, action or proceeding at the cost and expense of the Indemnifying Party
if the Indemnifying Party fails or ceases to defend the same. In connection with
any such claim, demand, action or proceeding the parties will cooperate with
each other and provide each other with access to relevant books and records in
their possession. If a firm written offer is made to the Indemnifying Party to
settle any such claim, demand, action or proceeding solely in exchange for
monetary sums to be paid by the Indemnifying Party (and such settlement contains
a complete release of the Indemnified Party and its Subsidiaries and their
respective directors, officers and employees) and the Indemnifying Party
proposes to accept such settlement and the Indemnified Party refuses to consent
to such settlement, then (i) the Indemnifying Party will be excused from, and
the Indemnified Party will be solely responsible for, all further defense of
such claim, demand, action or proceeding, (ii) the maximum liability of the
Indemnifying Party relating to such claim, demand, action or proceeding will be
the amount of the proposed settlement if the amount thereafter recovered from
the Indemnified Party on such claim, demand, action or proceeding is greater
than the amount of the proposed settlement, and (iii) the Indemnified Party will
pay all attorneys’ fees and legal costs and expenses incurred after rejection of
such settlement by the Indemnified Party; provided, however, that if the amount
thereafter recovered by the third party from the Indemnified Party is less than
the amount of the proposed settlement, the Indemnified Party will be reimbursed
by the Indemnifying Party for such attorneys’ fees and legal costs and expenses
up to a maximum amount equal to the difference between the amount recovered by
the third party and the amount of the proposed settlement.

 



 

 

 

ARTICLE VII

 

Conditions

 

7.1 Parent Conditions to the Distribution. The obligations of Parent pursuant to
this Agreement to effect the Spin-Off are subject to the fulfillment (or waiver
by Parent pursuant to Section 7.2) on or prior to the Spin-Off Date (provided
that certain of such conditions will occur substantially contemporaneous with
the Spin-Off) of the following conditions:

 

(a) the Parent and the Subsidiary shall have completed the debt conversion
proposal made to all creditors of both the Parent and the Subsidiary, as
described in the Parent’s Form 8k filed with the Securities and Exchange
Commission dated December 15, 2015, and a subsequent Form 8K dated December 21,
2015;

 

7.2 Waiver of PUBCO Conditions. The conditions set forth in Section 7.1 hereof
(excluding the condition set forth in Section 7.1(b)) may be waived in the sole
discretion of the Board of Directors of Parent. The conditions set forth in
Section 7.1 (excluding the condition set forth in Section 7.1(b)) are for the
sole benefit of Parent and will not give rise to or create any duty on the part
of Parent or the Board of Directors of Parent to waive or not waive any such
conditions.

 

ARTICLE VIII

 

Termination

 

8.1 Termination. This Agreement may be terminated by Parent, in its sole
discretion, prior to the date the Board of Directors of Parent declares a
dividend giving effect to the Spin-Off.

 

8.2 Effect of Termination. If this Agreement is terminated as provided in
Section 8.1, then this Agreement will forthwith become void and there will be no
liability on the part of any party to any other party or any other Person in
respect hereof regardless of the circumstances.

 

ARTICLE IX

 

Miscellaneous

 

9.1 Survival. All representations and warranties of the parties contained in
this Agreement or made pursuant to this Agreement will expire as of the Spin-Off
Date without further action by the parties, with the result that if the Spin-Off
Date occurs, no party will have any liability or obligation in respect thereof,
whether asserted before or after the Spin-Off Date, other than for actual fraud.
The agreements contained herein that by their terms apply or are to be performed
in whole or in part after the Spin-Off Date will survive indefinitely.

 

9.2 Amendment. This Agreement may be amended, modified or supplemented only by
the written agreement of the parties hereto or thereto.

 

9.3 Waiver of Compliance. Except as otherwise provided in this Agreement, the
failure by any Person to comply with any obligation, covenant, agreement or
condition under such agreements may be waived by the Person entitled to the
benefit thereof only by a written instrument signed by the Person granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition will not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. The failure of any
Person to enforce at any time any of the provisions of such agreements will in
no way be construed to be a waiver of any such provision, nor in any way to
affect the validity of such agreements or any part thereof or the right of any
Person thereafter to enforce each and every such provision. No waiver of any
breach of such provisions will be held to be a waiver of any other or subsequent
breach.

 



 

 

 

9.4 Notices. All notices required or permitted pursuant to this Agreement must
be in writing and will be deemed to be properly given when actually received by
the Person entitled to receive the notice at the address stated below, or at
such other address as a party may provide by notice to the other:

 

If to Parent or PUBCO:

 

Trunity Holdings, Inc.

1355 Peachtree Street

Suite 1150

Atlanta, Georgia 30309

404-254-6980

 

If to Trunity, Inc., or Subsidiary, or PRIVCO:

 

Trunity Inc.

12555 Orange Drive, Suite 202

Davie, Florida 33330

 

9.5 Third Party Beneficiaries. Except as otherwise provided in this Agreement,
nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Parties or their respective successors and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

9.6 Successors and Assigns. This Agreement will be binding upon and will inure
to the benefit of the signatories hereto and their respective successors and
permitted assigns. None of the parties may assign this Agreement, or any of
their rights or liabilities thereunder, without the prior written consent of the
other parties thereto, and any attempt to make any such assignment without such
consent will be null and void. Any such assignment will not relieve the party
making the assignment from any liability under such agreements.

 

9.7 Severability. The illegality or partial illegality of any or all of this
Agreement or any provision hereof, will not affect the validity of the remainder
of such agreements, or any provision thereof, and the illegality or partial
illegality of any such agreements will not affect the validity of any such
agreements in any jurisdiction in which such determination of illegality or
partial illegality has not been made, except in either case to the extent such
illegality or partial illegality causes such agreements to no longer contain all
of the material provisions reasonably expected by the parties to be contained
therein.

 

9.8 Governing Law. This Agreement will be governed by and construed in
accordance with the internal Laws of the State of Delaware applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflict of laws principles.

 



 

 

 

9.9 Submission to Jurisdiction; Waivers. Each party irrevocably agrees that any
legal action or proceeding with respect to this Agreement, the Spin-Off, any
provision hereof, the breach, performance, validity or invalidity hereof or for
recognition and enforcement of any judgment in respect hereof brought by another
party hereto or its successors or permitted assigns may only be brought and
determined in any federal or state court located in the State of Delaware, and
each party hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect to its property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
party hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Agreement, the Spin-Off, any provision hereof or the breach,
performance, enforcement, validity or invalidity hereof, (a) any claim that it
is not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
applicable Laws, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

9.10 Specific Performance. The parties hereby acknowledge and agree that the
failure of any party to perform its agreements and covenants hereunder,
including its failure to take all actions as are necessary on its part to the
consummation of the Spin-Off, will cause irreparable injury to the other parties
for which damages, even if available, will not be an adequate remedy.
Accordingly, each party hereby consents to the issuance of injunctive relief by
any court of competent jurisdiction to compel performance of such party’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations hereunder.

 

9.11 Counterparts. This Agreement may be executed in two or more counterparts,
all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that each party need not
sign the same counterpart.

 

9.12 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement.

 



 

 

 

IN WITNESS WHEREOF, each of the signatories hereto has caused this Agreement to
be signed by its duly authorized officer as of the date first above written.

 

TRUNITY HOLDINGS, INC. (PUBCO)

 



By: /s/ Stephen Keaveney   Name: Stephen Keaveney   Title: Chairman and Chief
Executive Officer  

 

Trunity, Inc., a Delaware corporation (OP SUB)

 

By: /s/ Nicole Fernandez-McGovern   Name: Nicole Fernandez-McGovern  Title:
Chief Executive Officer  



 

Trunity, Inc., a Florida corporation (PRIVCO)

 



By: /s/ Joakim Lindblom   Name: Joakim Lindblom  Title: Chief Executive Officer
 

 



 

 

 

EXHIBIT A - LIST OF ASSETS TO BE TRANSFERRED IN SPIN OUT TO PRIVCO

 



The entire operations, assets, liabilities, revenue, intellectual property,
trademarks and business operations of the educational software and business
solutions owned by Trunity Holdings, Inc., as well as all capital stock and
ownership in Trunity, Inc., a Delaware corporation, a wholly owned subsidiary.

 


 



 

 

 

EXHIBIT B - LIST OF LITIGATION MATTERS

 

THE COMPANY HAS BEEN NAMED AS DEFENDENT IN A COLLECTIONS SUIT BY NCSE SEEKING A
TOTAL OF $170,000. WHILE WE BELIEVE WE HAVE COUNTER CLAIMS THAT OFFSET THE
ENTIRE AMOUNT, AND MAY ACTUALLY RECOVER AMOUNTS IN EXCESS OF THE AMOUNT SOUGHT,
WE ARE TAKING AN ADDITIONAL RESERVE OF $100,000 IN SUPPORT OF THE AMOUNTS
CLAIMED. FURTHER, WHILE WE WILL HAVE SOME COSTS ASSOCIATED WITH THE LITIGATION,
PRIVCO HAS AGREED TO INDEMNIFY AND HOLD PUBCO HARMLESS FOR ANY OF THESE COSTS
AND IS REQUIRED TO REIMBURSE US, OR SHARE THE COSTS ON GOING.

 



 

 

 


 

EXHIBIT C - FINANCIALS FROM FORM 10Q FOR THE QUARTER ENDED SEPTEMBER 30, 2015 -
THE FULL FILING CAN BE FOUND AT:

 



https://www.sec.gov/Archives/edgar/data/802257/000157570515000072/tnty_3q15.htm

 

TRUNITY HOLDINGS, INC. AND SUBSIDIARY

Condensed Consolidated Balance Sheets

(Unaudited) 

 

   September 30,  December 31,    2015  2014 ASSETS           Current assets 
         Cash  $51,905   $14,119  Accounts receivable   37,100    3,020  Debt
issuance costs   —    33,692  Prepaid expenses and other current assets 
 126,065    106,799  Total current assets   215,070    157,630             
Property and equipment           Fixtures and equipment   76,095    76,095  Less
accumulated depreciation   (64,908)   (56,379) Total property and equipment,
net   11,187    19,716              Capitalized software development costs      
    Costs incurred   4,321,810    4,232,313  Less accumulated amortization 
 (3,819,678)   (3,457,907) Total capitalized software development costs, net 
 502,132    774,406              Other assets           Other long term assets 
 12,300    12,895              TOTAL ASSETS  $740,689   $964,647             
LIABILITIES           Current liabilities           Accounts payable 
$1,138,425   $984,841  Accrued interest   310,652    106,274  Accrued payroll
expenses   252,332    75,535  Accrued expenses   248,242    120,559  Debentures
Series A, B, C, D, E and F   1,968,601    1,457,163  Convertible debenture, net 
 —    115,463   Convertible promissory note   52,500    45,089  Deferred
revenue   245,555    324,169  Total current liabilities   4,216,307  
 3,229,093              TOTAL LIABILITIES   4,216,307    3,229,093             
Commitments and Contingencies                       STOCKHOLDERS’ EQUITY
(DEFICIT)           Preferred stock $0.0001 par value- 50,000,000 shares
authorized;   None issued and outstanding           Common Stock, $0.0001 par
value – 200,000,000 shares authorized, 63,628,821 and 54,803,131 shares issued
and outstanding at September 30, 2015 and December 31, 2014, respectively 
 6,363    5,480  Additional paid-in capital   14,789,623    14,220,266  Other
comprehensive income   39,878    17,974  Accumulated deficit   (18,311,482) 
 (16,508,166) Total Stockholders’ Equity (Deficit)   (3,475,618)   (2,264,446)
            TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT)  $740,689  
$964,647 

 

The accompanying Notes are an integral part of the Unaudited Condensed
Consolidated Financial Statements.

 



 

 

 

TRUNITY HOLDINGS, INC. AND SUBSIDIARY 

Condensed Consolidated Statements of Operations and Comprehensive Loss

(Unaudited)

 



   Three Months Ended
September 30,  Nine Months Ended
September 30,     2015    2014    2015    2014                    Net sales 
$206,004    110,219   $391,141    195,539  Cost of sales   111,569    82,398  
 201,591    151,332  Gross profit   94,435    27,821    189,550    44,207    
                   Operating expenses:                     Research and
development   172,289    222,934    553,938    666,217  Selling, general and
administrative   221,560    526,535    706,421    1,915,052  Total operating
expenses   393,849    749,469    1,260,359    2,581,269                       
Loss from operations   (299,414)   (721,648)   (1,070,809)   (2,537,062)        
              Other expenses:                     Interest expense   (167,706) 
 (84,097)   (718,507)   (275,782) Loss on debt extinguishment   (14,000) 
 (65,869)   (14,000)   (65,869) Total other expenses   (181,706)   (149,966) 
 (732,507)   (341,651)                       Net loss   (481,120)   (871,614) 
 (1,803,316)   (2,878,713)                       Other comprehensive gain : 
                   Foreign currency translation adjustments   9,096    126  
 21,904    8,007                        Comprehensive loss  $(472,024) 
 (871,488)  $(1,781,412)   (2,870,706)                       Net loss per share
- Basic and Diluted  $(0.01)   (0.02)  $(0.03)   (0.06)                      
Weighted average number of common shares -
Basic and Diluted:   61,144,799    50,856,901    57,010,630    48,895,940 



 

The accompanying Notes are an integral part of the Unaudited Condensed
Consolidated Financial Statements.

 



 

 

 

TRUNITY HOLDINGS, INC. AND SUBSIDIARY 

Condensed Consolidated Statement of Changes in Stockholders’ Equity (Deficit)



Nine Months Ended September 30, 2015
(Unaudited)



 

   Par $0.0001
Common
Shares  Common
Stock  Paid-in
Capital  Accumulated Comprehensive Income  Accumulated Deficit  Total
Stockholders’
Equity (Deficit) Balance at January 1, 2015   54,803,131   $5,480  
$14,220,266   $17,974   $(16,508,166)  $(2,264,446) Common stock issued upon
conversion of debenture   8,825,690    883    141,631    —    —    142,514 
Discount related to issuance of debt with warrants and allocated fair value to
beneficial conversion feature   —    —    274,122    —    —    274,122  Share
compensation expense   —    —    139,604    —    —    139,604  Loss on
extinguishment of debt   —    —    14,000    —    —    14,000  Foreign currency
translation gain   —    —    —    21,904    —    21,904  Net loss   —    —  
 —    —    (1,803,316)   (1,803,316) Balance at September 30, 2015 
 63,628,821    6,363    14,789,623    39,878    (18,311,482)  $(3,475,618)

 

The accompanying Notes are an integral part of the Unaudited Condensed
Consolidated Financial Statements.

 

 

 



 

TRUNITY HOLDINGS, INC. AND SUBSIDIARY

Condensed Consolidated Statements of Cash Flows

(Unaudited)

 

   Nine Months Ended    September 30,  September 30,    2015  2014 Cash Flows
from Operating Activities:           Net Loss  $(1,803,316)  $(2,878,713)
Adjustments to reconcile net loss to net cash used in operating activities: 
         Depreciation and amortization   370,300    421,167  Share-based
compensation expense   139,604    372,181  Accretion and amortization for debt
discounts and issuance costs   521,017    202,690  Loss on debt extinguishment 
 14,000    65,869  Shares issued in exchange for services   —    70,000 
Warrants issued in exchange for services   —    20,752  Fair value of embedded
conversion feature   1,091    —  Changes in operating assets and liabilities: 
         Accounts receivable   (34,080)   (21,353) Prepaid expenses and other
current assets   (3,761)   (86,085) Accounts payable   153,584    484,797 
Accrued interest and other liabilities   458,863    86,860  Deferred revenue 
 (78,614)   (33,967) Deposits   (13,005)   (2,895) Deferred rent   —    (2,515)
Net Cash Used in Operating Activities  $(274,317)  $(1,301,212)             Cash
Flows from Investing Activities:           Payment for patent and trademark
applications   (1,400)   —  Payment of platform development costs   (89,497) 
 (491,772) Net Cash Used in Investing Activities  $(90,897)  $(491,772)        
    Cash Flows from Financing Activities:           Proceeds from issuance of
debentures   402,000    175,000  Proceeds from notes payable related parties 
 50,000    3,809  Repayment of convertible note   (49,000)   —  Proceeds from
issuance of convertible note payable   —    152,500  Sale of common stock, net
of issuance costs   —    658,700  Net Cash Provided by Financing Activities 
$403,000   $990,009              Net Increase (Decrease) in Cash   37,786  
 (802,975) Cash, Beginning of Period   14,119    812,064  Cash, End of Period 
$51,905   $9,089              Supplemental Disclosure of Cash Flow Information: 
         Cash paid during the period for interest  $—   $9,603             
Non-cash Investing and Financing Transactions:           Conversion of debt to
common stock shares  $142,514   $100,000  Discount related to issuance of debt
with warrants and allocated fair value to beneficial conversion feature 
$274,122   $110,557 

 

The accompanying Notes are an integral part of the Unaudited Condensed
Consolidated Financial Statements.

 



 

 

 



TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 

 

 

NOTE 1 – ORGANIZATION, BASIS OF PRESENTATION AND NATURE OF OPERATIONS

 

The accompanying unaudited condensed consolidated financial statements have been
prepared in accordance with accounting principles generally accepted in the
United States of America (“U.S. GAAP”) and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) for interim financial
information. Accordingly, they do not include all of the information required by
U.S. GAAP for complete financial statement presentation and should be read in
conjunction with the audited consolidated financial statements and related
footnotes included in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2014 (the “2014 Annual Report”), filed with the
Commission on April 15, 2015. It is management’s opinion, however, that all
material adjustments (consisting of normal recurring adjustments) have been made
which are necessary for a fair financial statements presentation.

 

The accompanying condensed consolidated financial statements include the
accounts of Trunity Holdings, Inc. (“Trunity” or the “Company”) and its wholly
owned subsidiary Trunity, Inc. (“Trunity, Inc.” or the “Company”), as of
September 30, 2015 and December 31, 2014 and for the three and nine months ended
September 30, 2015 and 2014. All intercompany accounts have been eliminated in
the consolidation. Certain amounts reported in prior periods have been
reclassified to conform to the current presentation.

 

The Company is a “C” Corporation organized under the laws of Delaware with
principal offices located in Davie, Florida. The Company was formed on July 28,
2009 to develop a cloud-based platform that focuses on collaborative knowledge
management, publishing and education delivery platform – the Trunity eLearning
Platform (the “Platform”) – which provides an end-to-end solution for the
rapidly growing digital textbook, eLearning and enterprise training
marketplaces.

 

The financial statements have been prepared assuming the Company will continue
as a going concern. The Company has incurred net losses, working capital
deficiencies, and negative operating cash flows since its inception. To the
extent the Company continues to experience working capital deficiencies and
negative cash flows in the future, it will continue to require additional
capital to fund operations. The Company has historically obtained additional
capital investments under various debt and Common Stock issuances. Although
management continues to pursue its financing plans, there is no assurance that
the Company will be successful in generating sufficient revenues to provide
positive cash flow or that financing at acceptable terms, if at all will be
available. In addition, the Company has defaulted on the majority its lease and
debt obligations as of September 30, 2015. Although the Company is currently in
negotiations related to these defaults, there is no assurance that any
negotiations will be successful in reducing the Company’s liabilities under
default. Based on these factors, these conditions raise substantial doubt about
the Company’s ability to continue as a going concern. The accompanying
consolidated financial statements do not include any adjustments relating to the
recoverability and classification of recorded asset amounts or the amounts or
classification of liabilities that might be necessary should the Company be
unable to continue as a going concern.

 

NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES



 

There was no material changes during the quarter ended September 30, 2015 in the
Company’s significant accounting policies to those previously disclosed in the
2014 Annual Report.

 

Recently Issued Accounting Pronouncements

 

In April 2015, the Financial Accounting Standards Board issued a new
pronouncement that requires that debt issuance costs related to a recognized
debt liability be presented in the balance sheet as a direct deduction from the
carrying amount of that debt liability. The pronouncement becomes effective for
the Company in the first quarter of 2016. Early adoption is permitted. The
Company believes adoption of the pronouncement will not have a significant
impact on the financial statements or its results of operations.

 



 

 

 



TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 

 

NOTE 3 – INTANGIBLE ASSETS

 

Intangible assets are recorded at cost and consist of the Trunity eLearning
Platform software development costs which include direct labor, including taxes
and benefits. Amortization is computed using the straight-line method over three
years. Amortization of three years is based on management’s best estimate of
useful life of current technology in this industry.

 

Intangible assets were comprised of the following at September 30, 2015:

 

Trunity eLearning Platform Software
Development Cost  Estimated
Life  Gross
Cost  Accumulated
Amortization  Net Book
Value Internal costs capitalized for the twelve months ended December 31, 2012 
3 years   548,031    (548,031)  $—  Internal costs capitalized for the twelve
months ended December 31, 2013  3 years   519,733    (408,928)  $110,805 
Internal costs capitalized for the twelve months ended December 31, 2014  3
years   598,285    (279,175)  $319,110  Internal costs capitalized for the nine
months ended September 30, 2015  3 years   89,497    (17,280)  $72,217  Carrying
value as of September 30, 2015               $502,132                     
Carrying value as of December 31, 2014               $774,406 

 

Estimated future amortization expense is as follows for the following periods:

  

Remainder of 2015   $100,626  2016    296,754  2017    99,658  2018    5,094 
Total future amortization expense   $502,132          



Amortization expense for intangible assets as $109,432 and $361,771 for the
three and nine months ended September 30, 2015 and $129,961 and $401,204 for the
three and nine months ended September 30, 2014.

 

NOTE 4 – SIGNIFICANT TRANSACTIONS WITH RELATED PARTIES

  

The following is a summary of significant related party transactions during the
three and nine months ended September 30, 2015 and 2014.

 

Summary of Related Party Obligations

 

As of September 30, 2015 and December 31, 2014 the Company has $689,413 and
$559,413, respectively of the debentures that are held by related parties. It
also has $27,500 of convertible promissory notes that are held by a related
party as of September 30, 2015 and December 31, 2014. The Company has accrued
interest of $106,806 and $26,380 due to related parties as of September 30, 2015
and December 31, 2014.

 



 

 

 



TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 

 

NOTE 4 – SIGNIFICANT TRANSACTIONS WITH RELATED PARTIES - Continued

 

Interest expense incurred by the Company associated with these related party
obligations was $24,727 and $81,838 for the three and nine month period ended
September 30, 2015 and $11,372 and $32,551 for the three and nine month period
ended September 30, 2014.

 

Transactions with Officers – The Company’s Chief Executive Officer and Chief
Financial Officer, Nicole Fernandez-McGovern, is one of the managing principals
of both RCM Financial, a financial consulting firm, and Premier Financial
Filings, a full-service financial printer; companies which have provided
contracted financial services to Trunity and their related expenses have been
included within general and administrative expenses . For the three and nine
months ended September 30, 2015 and 2014, RCM Financial provided outside
accounting and tax professional services to Trunity, which resulted in fees of
$6,960 and $17,886, respectively. Premier Financial Filings provided services to
the Company resulting in fees of $7,981 and $9,021, respectively for the nine
months ended September 30, 2015 and 2014.

 

During the nine months ended September 30, 2015, Ms. Fernandez-McGovern was
issued, in exchange for $30,000 of consideration, Series F Convertible
Debentures resulting in 30,000 warrants at $0.15 being issued to her. Ms.
Fernandez- McGovern is also the holder of a Series D Convertible Debenture and
July 2014 Convertible Promissory Note in the principal amount of $42,822 issued
in exchange for $42,500 of consideration. See Note 5 for further details of the
terms of the debentures and promissory note.

 

The Company’s Chief Education Officer, Cutler Cleveland, currently authors on
the Trunity eLearning Platform. In his capacity as an author, he has
accrued royalties for the three and nine months ended September 30, 2015 and
2014 of $16,470 and $18,536 respectively which is included in cost of sales.

 

At September 30, 2015, the Company’s Chief Technology Officer, Joakim Lindblom,
is the holder of a Series D Convertible Debenture in the principal amount of
$92,106 issued in exchange for $81,270 of consideration. See Note 5 for further
details of the terms of the debenture.

 

Transactions with Board Members – During the nine months ended September 30,
2015, an investment of $100,000 was made by a board member and founder, Les
Anderton , for a Series F Convertible Debenture, resulting in 100,000 warrants
at an exercise price of $0.15. In addition, Mr. Anderton is the holder of
$280,053 of Series E Convertible Debentures, Series D Convertible Debenture and
July 2014 Convertible Promissory Note issued to him in exchange for $265,370 of
consideration. See Note 5 for further details of the terms of the debentures and
promissory note.

 

In exchange for $10,000 of consideration, board member Ivan Berkowitz is a
holder of a July 2014 Convertible Promissory Note. See Note 5 for further
details of the terms of this promissory note.

 

Credit Agreement

 

Effective January 1, 2015, Les Anderton provided a new $1.5 million line of
credit, at a 10% interest rate, to the Company on the same terms as in his prior
credit agreement with a maturity date of the earlier of December 31, 2015 or the
closing of a Company financing with gross proceeds of at least $5 million. The
line of credit is used to fund working capital needs. As of September 30, 2015,
a $50,000 advance included within accrued expenses was made under the line of
credit.

 



 

 

 



TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 



 

NOTE 5 – CONVERTIBLE DEBT

 

The following is a summary of convertible debentures outstanding as of September
30, 2015:

 

   Face Value  Initial Discount  Accumulated Amortization  Debt Extinguishment 
Carrying Value Convertible Promissory Notes  $52,500   $(14,629)  $14,629   $—  
$52,500                             Series A Debentures   145,637    (74,943) 
 74,943    —    145,637  Series B Debentures   161,932    (69,135)   69,135  
 —    161,932  Series C Debentures   350,833    —    —    —    350,833  Series D
Debentures   763,199    (34,650)   34,650    —    763,199  Series E Debentures 
 145,000    (145,000)   145,000    —    145,000  Series F Debentures   402,000  
 (271,206)   271,206    —    402,000  Total Debentures  $1,968,601   $(594,934) 
$594,934   $—   $1,968,601                             Total  $2,021,101  
$(609,563)  $609,563   $—   $2,021,101 

 

The following is a summary of convertible debentures outstanding as of December
31, 2014:

 

   Face Value  Initial Discount  Amortization  Debt Extinguishment  Carrying
Value Convertible Promissory Notes  $52,500   $(14,629)  $7,218   $—   $45,089 
                           Series A Debentures   167,540    (74,943)   74,943  
 —    167,540  Series B Debentures   161,932    (69,135)   69,135    —  
 161,932  Series C Debentures   350,833    (72,869)   —    72,869    350,833 
Series D Debentures   763,199    (267,285)   9,992    237,227    743,133  Series
E Debentures   145,000    (145,000)   33,725    —    33,725  Total Debentures 
$1,588,504   $(629,232)  $187,795   $310,096   $1,457,163 

 

   Face Value  Initial Discount  Amortization  Stock Settled Debt Obligation 
Carrying Value Convertible Debenture  $113,128   $(66,423)  $3,336   $65,422  
$115,463                             Total  $1,754,132   $(710,284)  $198,349  
$375,518   $1,617,715 

 



 

 



 

TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 



  

NOTE 5 – CONVERTIBLE DEBT - Continued

 

January-September 2015 Unsecured Redeemable Debentures (Series F)

 

In 2015, the Company borrowed from accredited investors and related parties (the
“Debenture Holders”) $402,000 ($130,000 was provided by an officer and board
member of the Company) pursuant to an Unsecured Redeemable Debenture Series F
(the “Series F Debentures”) that required payment of interest at the end of the
three-month Debenture term in the amount of 10% of the principal amount. The
holders of the Series F Debentures also received warrants to acquire 402,000
shares of Common Stock for an exercise price of $0.15 per share, exercisable
over three years.. In addition, the Company will issue the Debenture Holders
warrants (the “2015 Warrant”) to purchase 402,000 shares of the Company’s Common
Stock at a price per 2015 Warrant Share to be determined. The Company incurred
no commission costs in connection with these transactions. The Series F
Debentures are convertible into Common Stock at $.03 per share as to principal
plus accrued interest upon an event of default.

 

The Company allocated the face value of the Series F Debentures to the warrants
and the debentures based on their relative fair values, allocated $2,702 to the
warrants, and determined that there were aggregate beneficial conversion
features of $268,504. The fair value of the warrants was determined using the
Black-Scholes-Merton (“BSM”) valuation model and the following assumptions:
volatility – 38.96% to 45.08%, risk free rate – 0.83% to 1.13 %, dividend rate –
0.00%. The amounts allocated to the warrants and beneficial conversion features
totaling $271,206 were recorded as a discount against the Series F Debentures,
with offsetting entry to additional paid-in capital. The discounts are being
amortized into interest expense over the term of the Series F Debentures.

 

As of September 30, 2015, the carrying value of the Series F Debentures was
$402,000 as the discount had been fully amortized. During the three and nine
months ended September 30, 2015, the Company recorded amortization of the
discount of $37,315 and $271,206, respectively and interest expense of $20,356
and $48,742, respectively. During the three months ended September 30, 2015, the
Company defaulted on some of the Series F debentures and as a result began
accruing daily interest at a default rate of 18% per annum.

 

During the three months ended September 30, 2015, $319,000 of the Series F
Debentures matured without payment creating an event of default. Consequently,
the aggregate principal amount of these debentures plus accrued interest is
convertible into Common Stock at $.03 per share. As of September 30, 2015, the
Debentures were convertible into an aggregate of 10,633,333 shares. At this
time, the Company is in discussion with the Debenture Holders and no notices of
conversion of these debentures have been received as of December 7, 2015.

 

November and December 2014 Unsecured Redeemable Debentures (Series E)

 

In October and November 2014, the Company borrowed from accredited investors and
a related party (the “Debenture Holders”) $145,000 pursuant to an Unsecured
Redeemable Debenture Series E (the “Series E Debentures”) that required payment
of interest at the end of the nine-month Debenture term in the amount of 15% of
the principal amount. The holders of the Series E Debentures also received
warrants to acquire 145,000 shares of Common Stock for an exercise price of
$0.15 per share, exercisable over four years equal. In addition, the Company
will issue the Debenture Holders warrants (the “2015 Warrant”) to purchase
145,000 shares of the Company’s Common Stock at a price per 2015 Warrant Share
to be determined. The Company incurred no commission costs in connection with
these transactions. The Series E Debentures are convertible into Common Stock at
$.03 per share as to principal plus accrued interest upon an event of default.

 



 

 

 



TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 



 

NOTE 5 – CONVERTIBLE DEBT - Continued

 

The Company allocated the face value of the Series E Debentures to the warrants
and the debentures based on their relative fair values, allocated $7,945 to the
warrants, and determined that there were aggregate beneficial conversion
features of $137,055. The fair value of the warrants was determined using the
BSM valuation model and the following assumptions: volatility – 42.31% to
44.28%, risk free rate – 1.63% to 1.75% %, dividend rate – 0.00%. The amount
allocated to the warrants and beneficial conversion features totaling $145,000
was recorded as a discount against the Series E Debentures, with offsetting
entry to additional paid-in capital. The discounts are being amortized into
interest expense over the term of the Series E Debentures.

 

As of September 30, 2015, the carrying value of the Series E Debentures was
$145,000 as the discount had been fully amortized. During the three and nine
months ended September 30, 2015, the Company recorded amortization of the
discount of $0 and $145,000, respectively and interest expense of $6,225 and
$28,879, respectively. During the three months ended September 30, 2015, the
Company defaulted in redeeming the Series E debentures and as a result began
accruing daily interest at a default rate of 18% per annum.

 

During the three months ended September 30, 2015, all of the Series E Debentures
matured without payment creating an event of default. Consequently, aggregate
principal amount of these debentures plus accrued interest is convertible into
Common Stock at $.03 per share. As of September 30, 2015, the Debentures were
convertible into an aggregate of 5,558,333 shares. At this time, the Company is
in discussion with the Debenture Holders, the majority of which are related
parties, and no notices of conversion of these debentures have been received as
of December 7, 2015.

 

July to November 2014 Convertible Debentures (Series D)

 

During the months of July through November 2014, the Company issued Series D
Convertible Debentures (the “Series D Debentures”) with an aggregate face value
of $763,199 in exchange for $176,718 of cash plus accrued interest ($35,000 was
provided by the CEO and CFO), in settlement of a Series A Convertible Debenture
with outstanding principal and accrued interest of $26,477, and in settlement of
Series B Convertible Debentures with aggregate outstanding principal and accrued
interest of $560,003, of which $287,159 represented a conversion of notes
payable-related parties to the Founders. The Series D Debentures accrue interest
at an annual rate of 12%, mature in July through November 2015, and are
convertible into the Company’s Common Stock at a conversion rate of $0.165 per
share. The holders of the Series D Debentures also received warrants to acquire
3,332,000 shares of Common Stock for an exercise price of $0.20 per share,
exercisable over five years.

 

The Company allocated the face value of the Series D Debentures to the warrants
and the debentures based on their relative fair values, allocated $145,334 to
the warrants, and determined that there were aggregate beneficial conversion
features of $126,543. The fair value of the warrants was determined using the
BSM valuation model and the following assumptions: volatility – 43.63% to
44.28%, risk free rate – 1.60% to 1.69% %, dividend rate – 0.00%. The amount
allocated to the warrants and beneficial conversion features totaling $271,877
was recorded as a discount against the Series D Debentures, with offsetting
entry to additional paid-in capital. A portion of the discount resulting in
$237,227 was fully expensed upon execution of the new debentures as debt
extinguishment costs and the remaining amount of $34,650 is being amortized into
interest expense over the term of the Series D Debentures.

 

As of September 30, 2015, the carrying value of the Series D Debentures was
$763,199 and there was no remaining unamortized discount. During the three and
nine months ended September 30, 2015, the Company recorded amortization of the
discount related to the Series D Debentures of $5,617 and $22,982, respectively
and interest expense of $22,404 and $67,984, respectively. During the three and
nine months ended September 30, 2014, the Company recorded amortization of the
discount related to the Series D Debentures of $2,395 and $2,395, respectively
and interest expense of $3,441 and $3,441, respectively. 

 



 

 

 

TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 



 

NOTE 5 – CONVERTIBLE DEBT – Continued

 

During the three months ended September 30, 2015, all of the Series D Debentures
matured without payment creating an event of default. Consequently, aggregate
principal amount of these debentures plus accrued interest is convertible into
Common Stock at $.165 per share. As of September 30, 2015, the Debentures were
convertible into an aggregate of 4,833,333 shares. At this time, the Company is
in discussion with the Debenture Holders, the majority of which are related
parties, and no notices of conversion of these debentures have been received as
of December 7, 2015.

 

August 2014 and November Convertible Debentures (Series C)

  

In August 2014, the Company issued Series C Convertible Debentures (the “Series
C Debentures”) with an aggregate face value of $350,833 in exchange for the
cancellation of Series B Convertible Debentures with outstanding principal and
accrued interest of $350,833. The Series C Debentures accrue interest at an
annual rate of 10%, mature in July and November 2015, and are convertible into
the Company’s Common Stock at a conversion rate of $0.20 per share. The holders
of the Series C Debentures also received warrants to acquire 1,500,000 shares of
Common Stock for an exercise price of $0.20 per share, exercisable over five
years.

 

The Company allocated the face value of the Series C Debentures to the warrants
and the debentures based on their relative fair values, and allocated $72,869 to
the warrants, which was recorded as a discount against the Series C Debentures,
with offsetting entry to additional paid-in capital. The fair value of the
warrants was determined using the BSM valuation model and the following
assumptions: volatility – 43.74% and 44.28%, risk free rate – 1.62% and 1.67%,
dividend rate – 0.00%. The discount was fully expensed upon execution of the new
debentures as debt extinguishment costs.

 

As of September 30, 2015, the carrying value of the Series C Debentures was
$350,833 interest expense for the three and nine months ended September 30, 2015
of $9,651 and $27,193 respectively was recorded and no amortization expense was
recorded as it was fully expensed in the prior period.

 

During the three months ended September 30, 2015, all of the Series C Debentures
matured without payment creating an event of default. Consequently, aggregate
principal amount of these debentures plus accrued interest is convertible into
Common Stock at $.20 per share. As of September 30, 2015, the Debentures were
convertible into an aggregate of 1,754,165 shares. At this time, the Company is
in discussion with the Debenture Holders, the majority of which are related
parties, and no notices of conversion of these debentures have been received as
of December 7, 2015.

 

October and November 2012 Convertible Debentures (Series B)

 

In October and November 2012, the Company issued Convertible Debentures (“Series
B Debentures-Issuance II”) with an aggregate face value of $624,372 of which
$565,372 represented a conversion of notes payable-related parties to the
Founders. In 2013, two of the founders sold a portion of their debenture
totaling $141,800 of their aggregate face to third parties. The Series B
Debentures-Issuance II matured in October and November 2014, bore interest at an
annual rate of 10%, and were convertible at the option of the holders into
Units, each consisting of a) one share of Common Stock and b) one warrant to
purchase one share of Common Stock at $0.40 per share (“Unit”). The number of
Units issuable upon conversion of the Series B Debentures-Issuance II is
determined by dividing the then outstanding principal and accrued but unpaid
interest by a) $0.35 if a Liquidity Event, as defined in the debenture
agreements, occurs within nine months of the closing of the offering of the
Series B Debentures-Issuance II, or b) $0.32 if a Liquidity Event does not occur
within nine months of the closing of the offering of the Series B
Debentures-Issuance II.

 

 

 

 

TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 

 

NOTE 5 – CONVERTIBLE DEBT – Continued

  

In October and November 2014, all but one of the holders of the Series B
Debentures-Issuance II exchanged the debentures with an aggregate face value of
$464,440 and accrued interest of $51,317 for either a Series C or D Debenture
with an aggregate face value of $513,757. The Company recorded a loss on early
extinguishment of debt of $212,261, primarily related to fair value of the
warrants in relation to the debt (relative fair value) on the debt exchange
transaction. The Company has defaulted on its obligation to pay the remaining
principal amount of a debenture due October and November 2014. The total amount
due on this debenture, including interest, is $193,155 and is currently accruing
interest at a default rate of 12% per annum. The Company has negotiated
restructured terms with the majority of the debenture holders and is attempting
to complete the formal restructuring of this debt obligation.

 

As of September 30, 2015, the net carrying value of the outstanding Series B
Debentures-Issuance II totaled $161,932 and no unamortized discount remains
therefore no amortization expense was recorded for the three and nine months
ended September 30, 2015. As of September 30, 2014, the net carrying value of
the outstanding Series B Debentures-Issuance II totaled $611,047 and the related
amortization expense of $28,867 and $92,368 was recorded for the three and nine
months ended September 30, 2014, respectively. During the three and nine months
ended September 30, 2015, interest expense of $4,897 and $14,534, respectively
was recorded on the Series B Debentures-Issuance II. During the three and nine
months ended September 30, 2014, the Company recorded interest expense on the
remaining Series B Debentures-Issuance II of $15,609 and $46,828, respectively.
There was no unamortized debt issuance costs related to the Series B
Debentures-Issuance II remaining and therefore no amortization expense was
recorded during the three and nine months ended September 30, 2015 and 2014,
respectively.

 

July 2012 Convertible Debentures (Series A)

 

In July 2012, the Company issued Convertible Debentures (the “Series A
Debentures”) with an aggregate face value of $215,300 Canadian Dollars
(US$197,344 as of September 30, 2014). The Series A Debentures matured in July
2014, bore interest at an annual rate of 10% through July 2014 and upon default
accrued interest at 12% per annum. The Series A Debentures are convertible at
the option of the holders into Units, each consisting of a) one share of Common
Stock and b) one warrant to purchase one share of Common Stock at 0.40 Canadian
Dollars per share (“Unit”). The number of Units issuable upon conversion of the
Series A Debentures is determined by dividing the then outstanding principal and
accrued but unpaid interest by a) 0.35 Canadian Dollars if a Liquidity Event, as
defined in the Debenture agreement, occurs within nine months of the closing of
the offering of the July Notes, or b) 0.32 Canadian Dollars if a Liquidity Event
does not occur within nine months of the closing of the offering of the Series A
Debentures.

 



In July 2014, a holder of a Series A Debenture exchanged the debenture with a
face value of $25,000 Canadian Dollars (US$23,360), and accrued interest of
$3,336 Canadian Dollars (US$3,117) for a Series D Convertible Debenture with a
face amount of US$26,477. The Company recorded a loss on early extinguishment of
debt of US$6,728, primarily related to fair value of the warrants in relation to
the debt (relative fair value) on the debt exchange transaction. The Company has
defaulted on its obligation to pay the remaining principal amount of debentures
due October and November 2014. The total amount due on these debentures,
including interest is US$220,031 and is currently accruing interest at a default
rate of 12% per annum. The Company has negotiated restructured terms with the
majority of the debenture holders and is attempting to complete the formal
restructuring of these debt obligations.

 



 

 

 



TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 

 

NOTE 5 – CONVERTIBLE DEBT – Continued

 

As of September 30, 2015, the net carrying value of the outstanding Series A
Debentures totaled $145,637 and no unamortized discount remains, therefore no
amortization expense was recorded for the three and nine months ended September
30, 2015. During the three and nine months ended September 30, 2015, the Company
recorded interest expense on the Series A Debentures of $4,369 and $14,076
respectively. As of September 30, 2014, the net carrying value of the
outstanding Series A Debentures totaled $173,858. For the three and nine months
ended September 30, 2014, the Company recorded amortization of the discount of
$3,533 and $24,730, respectively; and interest expense on the Series A of $5,192
and $15,009, respectively. There was no unamortized debt issuance costs related
to the Series B Debentures-Issuance II therefore no amortization expense was
recorded during the three and nine months ended September 30, 2015. During the
three and nine months ended September 30, 2014 $1,650 and $6,602 was recorded,
respectively.

 

November 2014 Convertible Debenture with Peak One Opportunity Fund, L.P.

 

In November 2014, the Company entered into a Securities Purchase Agreement with
Peak One Opportunity Fund, L.P. (“Peak”) pursuant to which the Company sold to
Peak for $112,500 a Convertible Debenture (the “Peak Debenture”) in the
principal amount of $125,000 (the “Principal Amount”) due on November 6, 2017
(the “Maturity Date”). Pursuant to the Peak Debenture, the Company agreed to pay
interest on the Principal Amount outstanding from time to time in arrears (i)
upon conversion or (ii) on the Maturity Date, at the rate of 5% per annum. The
Company has the option to redeem the Peak Debenture prior to the Maturity Date
at any time or from time to time by paying the Principal Amount plus accrued
interest and a redemption premium of 20% of principal if the redemption is
between 91-180 days after issuance and 40% of principal after 180 days Beginning
91 days after the issue date, Peak may convert the principal and accrued
interest (the “Conversion Amount”) into shares of Common Stock at a conversion
price for each share of Common Stock (the “Conversion Price”) equal to 65% of
the lowest closing bid price (as reported by Bloomberg LP) of Common Stock for
the 20 trading days immediately preceding the date of conversion of the Peak
Debenture (subject to equitable adjustments resulting from any stock splits,
stock dividends, recapitalizations or similar events).

 

The Company paid issuance costs of $10,000 and issued 137,500 shares of
restricted common stock to cover the expenses incurred and analysis performed by
Peak in connection with the transaction. The fair value of the 137,500 shares of
restricted stock of $24,750, and $10,000 of issuance costs added to the
principal, were recorded as deferred issuance costs to be amortized into
interest expense over the term of the Peak Debenture.

 

The Peak Debenture was convertible into a variable number of shares based upon a
fixed dollar amount and therefore treated as stock settled debt in accordance
with ASC 480. On the date of issuance, the Company recorded the fair value of
the financial instrument of $66,423 as a stock settled debt obligation along
with debt discount of $12,500 to be amortized into interest expense through the
maturity date.

 

During the three and nine months ended September 30, 2015, the Company
recognized $39,601 and $63,087, respectively, of amortization of the discounts;
$17,831 and $33,005 respectively, of amortization of deferred financing fees;
and a loss on the redemption of $14,000 of the debenture.

 

During the nine months ended September 30, 2015, Peak converted $90,000 of
principal into 8,825,690 shares of Common Stock and the Company redeemed the
remaining principal amount of $35,000 in exchange for $49,000 of cash resulting
in a loss on redemption of $14,000. Upon conversion and payment to Peak, the
Company recorded the fair value of the stock settled debt of $155,631 to
additional paid-in capital. The deferred financing costs were accelerated to
interest expense through the date of conversion, which is included $17,831 and
$34,750 for the three and nine months ended September 30, 2015 as noted above.
As of September 30, 2015, the Peak Debenture is fully redeemed.

 



 

 

 



TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 



  

NOTE 5 – CONVERTIBLE DEBT – Continued

  

July 2014 Convertible Promissory Notes

 

In July 2014, the Company issued Convertible Promissory Notes with an aggregate
face value of $52,500 for cash ($27,500 was provided by the CEO and CFO and two
board members). The Convertible Promissory Notes accrue interest at an annual
rate of 10%, mature in July 2015, and are convertible into the Company’s Common
Stock at a conversion rate of $0.165 per share. The holders of the Convertible
Promissory Notes also received warrants to acquire 318,182 shares of Common
Stock for an exercise price of $0.50 per share, exercisable over five years.

 

The Company allocated the proceeds from the Convertible Promissory Notes to the
warrants and the notes based on their relative fair values, allocated $6,117 to
the warrants, and determined that there were aggregate beneficial conversion
features of $8,512. The fair value of the warrants was determined using the BSM
valuation model and the following assumptions: volatility – 43.99% to 44.08%,
risk free rate – 1.66 to 1.74% %, dividend rate – 0.00%. The amount allocated to
the warrants and beneficial conversion features; totaling $14,629, was recorded
as a discount against the Convertible Promissory Notes with an offsetting entry
to additional paid-in capital. The discounts are being amortized into interest
expense over the term of the Convertible Promissory Notes.

 

During the three and nine months ended September 30, 2015, the Company recorded
amortization of the discount of $156 and $7,411, respectively. During the three
and nine months September 30, 2015, the Company recorded interest expense of
$1,303 and $3,912, respectively. As of September 30, 2015, the carrying value of
the Convertible Promissory Notes was $52,500 due to the fact that there was no
remaining unamortized discount.

 

NOTE 6 – STOCK SETTLED DEBT OBLIGATION

 

The Company determined that the conversion feature included in the November 2014
Peak Debenture required liability treatment because it was convertible into a
fixed dollar amount based on a variable conversion rate. Because of the
uncertainty regarding the number of shares of Common Stock that may be issuable
upon the conversion of the convertible debt, the conversion option is required
to be accounted for separately and presented as a stock settled debt obligation
on the Company’s balance sheet, with subsequent changes in fair value reported
in the Company’s statement of operations. On the date of issuance, the Company
recorded a stock settled debt obligation of $66,423 with an offsetting discount
against the convertible debt to be amortized into interest expense through the
maturity of the convertible debt. During the three months ended September 30,
2015, the holder of the Peak Debenture elected to convert $90,000 of principal
into 8,825,690 shares of Common Stock and the Company repaid the remaining
principal balance of $35,000 in cash. The Company adjusted the stock settled
debt obligation to its fair value on the dates of conversion and settlement, and
reclassified their fair value, totaling $65,422, to additional paid in capital.
The Company used Monte Carlo simulations and the following assumptions in
estimating the fair value of the embedded conversion option through the
settlement dates:

  

Expected Volatility   37.2% - 44.50%  Expected Term   2.28 -2.85 Years 
Risk-Free Interest Rate   0.51% - 1.02%  Dividend Rate   — 

 



 

 

 

TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 

 

NOTE 6 – STOCK SETTLED DEBT OBLIGATION – Continued

 

The following table presents changes in Level 3 liabilities measured at fair
value for the quarter ended September 30, 2015. Both observable and unobservable
inputs were used to determine the fair value of positions that the Company has
classified within the Level 3 category. Unrealized gains and losses associated
with liabilities within the Level 3 category include changes in fair value that
were attributable to both observable (e.g., changes in market interest rates)
and unobservable (e.g., changes in unobservable long-dated volatilities) inputs.

 

   Stock Settled    Debt Obligation Balance at December 31, 2014  $65,422 
Change in fair value   1,091  Fair value recorded to APIC related to conversion
of debenture   (66,153) Balance at September 30, 2015  $— 

 

NOTE 7 – SHARE-BASED COMPENSATION

 

In 2009, the Company approved the 2009 Employee, Director and Consultant Stock
Option Plan (the “2009 Plan”) and authorized an option pool of 5,500,000 shares
that was subject to a 3 for 1 reverse stock split, resulting in an authorized
option pool of 1,833,333. Stock options typically vest over a three-year period
and have a life of ten years from the date granted. In 2009, the Company
accelerated the option vesting of certain employees who terminated their
employment, but agreed to work in a consulting capacity. In exchange for the
accelerated vesting, the employees agreed to shorter expiration periods for
their options. As of September 30, 2015, there were 364,567 shares available for
awards under this plan.

 

In 2012, the Company approved the 2012 Employee, Director and Consultant Stock
Option Plan (the “2012 Plan”) and authorized an option pool of 7,500,000 shares.
Stock options typically vest over a three-year period and have a life of ten
years from the date granted. As of September 30, 2015, there were 4,643,000
shares available for awards under this plan.

 

On February 12, 2014, Arol Buntzman resigned from his positions as Chairman,
Director and Chief Executive Officer (CEO) of the Company. The Company’s Board
of Directors has commenced a search for a permanent CEO and has appointed Nicole
Fernandez-McGovern, the Company’s Chief Financial Officer, as CEO to serve until
a permanent CEO is hired.

 

As a result of Mr. Buntzman’s resignation pursuant to the December 2013
non-qualified stock option agreement between him and the Company, which granted
to him options to purchase up to 4,000,000 shares of Common Stock outside of the
Company’s 2009 and 2012 stock option plans (the “Option Agreement”), options to
purchase 1,500,000 shares of stock were automatically cancelled, leaving
2,500,000 outstanding options. These options covered 1,000,000 shares at an
exercise price of $0.30 per share and three tranches of 500,000 shares each at
an exercise price of $0.40, $0.60 and $0.70 per share, respectively. The Company
believes that some or all of the remaining options under the Option Agreement,
representing 1,500,000 shares in three tranches of 500,000 shares each at
exercise prices of $0.40, $0.60 and $0.70, respectively, should be cancelled
based on the circumstances of Mr. Buntzman’s resignation. Mr. Buntzman disputes
the Company’s position. If the dispute is not settled, the matter is subject to
binding arbitration. No demand for arbitration has been filed by either party.

 

During the three and nine months ended September 30, 2015, the Company issued to
employees, directors or consultants 40,000 and 170,000, respectively, options to
acquire shares of Common Stock. During the three and nine months ended September
30, 2014, the Company issued to employees, directors or consultants 195,000 and
1,329,000, respectively, to acquire shares of Common Stock.

 

 

 



 

TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 

 

NOTE 7 – STOCK-BASED COMPENSATION – Continued

 

The grant-date fair value of options is estimated using the BSM valuation model.
The per share weighted average fair value of stock options granted during 2015
was $0.07 and was determined using the following assumptions: expected price
volatility is 49.6%, risk-free interest rate of 1.06%, zero expected dividend
yield, and 6.5 years expected life of options. The expected term of options
granted is based on the simplified method in accordance with Securities and
Exchange Commission Staff Accounting Bulletin 107, and represents the period of
time that options granted are expected to be outstanding. The Company makes
assumptions with respect to expected stock price volatility based on the average
historical volatility of peers with similar attributes. In addition, the Company
determines the risk free rate by selecting the U.S. Treasury with maturities
similar to the expected terms of grants, quoted on an investment basis in effect
at the time of grant for that business day.

 

In July 2015, the Company’s board of directors approved the modification of
outstanding options to acquire 3,306,666 shares, reducing the then-applicable
exercise price from $0.11 per share, to $0.01 per share, the market price at the
time. The Company compared the fair value of the options immediately prior to
the modification to their fair value immediately after the modification and
determined that the option holders received incremental compensation of $17,456,
of which $14,700 was related to fully vested options and recognized as expense
on the date of modification, and $2,756 will be recognized as stock based
compensation expense over remaining vesting periods through January 2018.

 

As of September 30, 2015, there was approximately $28,426 of total unrecognized
stock compensation expense, related to unvested stock options under both Plans.
This expense is expected to be recognized over the remaining weighted average
vesting periods of the outstanding options of .42 years.

 

A summary of options issued, exercised and cancelled for the three and nine
months ended September 30, 2015 is as follows:

  

   Shares  Weighted-Average Exercise
Price ($)  Weighted-Average Remaining Contractual Term  Aggregate Intrinsic
Value ($) Outstanding at December 31, 2014    6,810,766    0.26    8.11    — 
Granted    170,000    0.02    10.00    —  Exercised    —    —    —    — 
Cancelled    (125,000)   0.19    —    —                         Outstanding at
September 30, 2015    6,855,766    0.21    7.42    —                        
Exercisable at September 30, 2015    6,602,971    0.35    7.45    —           
             





 

 

 



TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 



  

NOTE 8 – WARRANTS TO PURCHASE COMMON STOCK

 

During the nine months ended September 30, 2015, the Company issued, in
connection with the issuance of debentures, warrants to purchase 528,500 shares
of the Company’s Common Stock at an exercise price of $0.15 and $0.20. All
warrants outstanding as of September 30, 2015 are scheduled to expire at various
dates through 2019.

 

The grant-date fair value of warrants is estimated using the BSM valuation
model. The per share weighted average fair value of the warrants granted during
2015 was $0.17 and was determined using the following assumptions: expected
price volatility ranging between 38.96% to 49.60%, risk-free interest rate
ranging between 0.83% to 1.13%, zero expected dividend yield, and 3.0 year life
of warrants. The Company makes assumptions with respect to expected stock price
volatility based on the average historical volatility of peers with similar
attributes. In addition, the Company determines the risk-free rate by selecting
the U.S. Treasury with maturities similar to the expected terms of grants,
quoted on an investment basis in effect at the time of grant for that business
day.

 

A summary of warrants issued, exercised and expired for the nine months ended
September 30, 2015 follows:

 

   Common Stock Purchase Warrants  Weighted-Average Exercise
Price ($)  Weighted-Average Remaining Contractual Term Outstanding at December
31, 2014   17,308,258    0.70    2.04  Granted   528,500    0.16    3.00 
Exercised   —    —    —  Expired   (9,912,169)   1.00    —                  
Outstanding and exercisable at September 30, 2015   7,924,589    0.31    3.69 

  

NOTE 9 – STOCKHOLDER’S EQUITY

 

Discount related to issuance of debt with warrants and allocated fair value to
beneficial conversion feature

 

During the nine months ended September 30, 2015, the Company raised gross
proceeds of $402,000 pursuant to the issuance of an Unsecured Redeemable
Debenture Series F (the “Series F Debentures”) with detachable stock warrants.
The Company allocated the value of the Series F Debentures and the warrants
based on their relative fair values, which resulted in a discount to the
carrying value of the Series F Debentures. As a result of the allocation a
beneficial conversion feature was created totaling $274,122, which was recorded
as a discount against the Series F Debentures, with an offsetting entry to
additional paid-in-capital. The discounts are being amortized into interest
expense over the term of the Series F Debentures.

 



 

 

 



TRUNITY HOLDINGS, INC. AND SUBSIDIARY

NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS

 



 



  

NOTE 10 – POTENTIALLY DILUTIVE SECURITIES

 

Options, warrants and convertible debt were all considered anti-dilutive for the
nine months ended September 30, 2015 and 2014 due to net losses that the Company
reported. The following table sets forth the securities that were not included
in the diluted net loss per share calculation because their effect was
anti-dilutive as of the periods presented:

 

   Nine Months Ended    September 30, 2015  September 30, 2014         Options 
 6,855,766    6,685,766  Warrants   7,924,589    14,859,012  Convertible Debt
and Accrued Interest   29,830,639    6,629,100              Total Potentially
Dilutive Securities   44,610,994    28,173,878 

  

NOTE 11 – COMMITMENTS AND CONTINGENCIES

 

Leases

 

On August 9, 2013, the Company commenced a lease for 8,713 square feet for its
former corporate offices located in Portsmouth, New Hampshire which had a
five-year term ending on September 8, 2018. The monthly rental payments for the
first year were $10,165 per month and were scheduled to increase on each
anniversary at a rate of 3% per annum. The Company was required to pay its
proportionate share of the building’s common area maintenance (“CAM”), real
estate taxes, utilities serving the premises and the cost of premises janitorial
service estimated to be $5,210 on a monthly basis.

 

On August 11, 2014, the landlord declared the Company in default based on its
failure to pay rent and other charges due since July 2014. The Company vacated
the premises on August 22, 2014, and moved its office to smaller, less expensive
premises in the neighboring area. Past due amounts owed on the lease through the
date of surrender of the premises total approximately $51,000. Total payments
from the date of surrender through the end of the lease would be approximately
$900,000 if the space was not occupied however on January 1, 2015 the space was
leased to a new tenant controlled by the former CEO thereby mitigating the
liability to the Company. The Company is attempting to negotiate a settlement of
the lease with the landlord based on an offset for the fair market rental value
of the premises and a discount to present value, as well as a discount based on
the Company’s precarious financial condition. In addition, the Company has
accrued all past due amounts fully and an additional amount based on an offer of
settlement presented to the landlord. There can be no assurance that settlement
of this lease will not have a material adverse effect on the Company. No legal
demands have been filed by either party.

 

In April 2015, the Company executed a lease that commenced on May 1, 2015 for
office space located in Davie, Florida. The lease has monthly payments of $954
per month for a nine-month term and has an option to extend for another
nine-month term.

 

NOTE 12 – SUBSEQUENT EVENTS

 



During the fourth quarter of 2015, $83,000 of the Series F Debentures matured
without payment creating an event of default. Consequently the aggregate
principal amount of these debentures plus accrued interest is convertible into
Common Stock at .03 per share.

 

As of November 23 2015, the Debentures were convertible into an aggregate of
276,667 shares. The Company is in discussion with the Debenture Holders and no
notices of conversion of these debentures have been received as of November 23,
2015. See Note 5 for the terms of the Series F Debentures.

 



 

 

 

Liquidity and Capital Resources

 

Liquidity is the ability of a company to generate sufficient cash to satisfy its
needs for operations. At September 30, 2015, we had negative working capital of
$4,001,237 as compared to negative working capital of $3,071,463 at December 31,
2014. Based on these factors, these conditions raise substantial doubt about the
Company’s ability to continue as a going concern.

 

Our current assets at September 30, 2015 totaled $51,905 in cash and $37,000
accounts receivable, which compared to $14,119 in cash and $3,020 in accounts
receivable at December 31, 2014. Our current liabilities of $4,216,307 at
September 30, 2015 and $3,229,093 at December 31, 2014 included accounts
payables, notes payable – related parties, accrued interest, professional fees
and vacation expense and amounts owed to shareholders for working capital loans,
convertible note payables and deferred revenue.

 

Net cash used in operating activities was $274,317 for the nine months ended
September 30, 2015, as compared to $1,301,212 for the nine months ended
September 30, 2014. Working capital changes consumed cash of $482,986 for the
current period compared to $424,841 for the nine months ended September 30,
2014. The increase was mainly attributed to the increase in interest expense as
a result of the default rates for servicing of the debt. In addition, our net
loss was impacted by non-cash expenses related to depreciation and amortization,
stock-based compensation and accounting for accretion for debt discounts and
issuance costs, as well as accounting for the loss on debt extinguishment for
our debentures and convertible debt.

 

Net cash used in investing activities was $90,897 for the nine months ended
September 30, 2015, as compared to net cash used of $491,772 for the same nine
months in 2014. The reduction in net cash used in our investing activities was
largely due to the fact that we have completed much of the development on the
next generation Trunity eLearning Platform and expect to have a full commercial
launch of Version 3.0 in the beginning of 2016.

 

Net cash provided by financing activities for the nine months ended September
30, 2015 was $403,000 as compared to $990,009 for the nine months ended
September 30, 2014. This decrease was due to more proceeds being raised from the
sale of common stock and issuance of debentures in the first and second quarter
of 2014.

 

We have concluded that, notwithstanding a substantial increase in sales of its
products and services in recent months, particularly in international markets,
we will not be able to implement its business plan unless it is able to promptly
(i) substantially reduce its debt burden, which is now over $4 million,
including accounts payable, debenture obligations and other commitments, most of
which are past due, and (ii) raise substantial additional capital. Further, we
concluded that the our education technology business (the “Trunity Business”)
will be best developed through a privately held company, without the additional
cost and complexity associated with operating as a public company.

 

Consistent with these goals, on November 11, 2015, we entered into a nonbinding
letter of intent (“LOI”) with Newco4Pharmacy LLC, a Georgia limited liability
company (“N4P"). Under the terms of the LOI, we would acquire 100% of the
membership interests of N4P in exchange for newly authorized preferred stock,
which would be issued to the N4P members and be convertible at the election of
the holders into a number of shares of common stock of the Company equal to
85–90% (depending on the ultimate level of debt conversion) of the shares
outstanding at the time (the “Acquisition”). We will acquire all of the goodwill
and underlying business plan of N4P, which contemplates a rollup of businesses
in the compounding pharmacy industry, including all potential acquisition
documents. A condition of the closing of the Acquisition is conversion of at
least 90% of the our debts (other than liability to professionals) into equity
at a price of $.03 per share. Shortly after closing of the N4P Acquisition, the
Trunity Business would be spun out to a separate privately held company (“New
Trunity”) owned by the legacy Trunity shareholders (including those who acquired
shares by debt conversion) proportionate to their shares of Trunity (the “Spin
Out”). Following the Acquisition,we principally would be owned and managed by
the former N4P members, will retain responsibility for paying certain of the our
debts. The remaining debts will be the responsibility of New Trunity following
the Spin Out.

 

As of the date of this Report, the majority of the our debt holders have agreed
to convert their debts into common stock conditioned upon closing of the
Acquisition. We believe that the Acquisition will be closed by mid-December
2015; however, there can be no assurance that this will occur. Regardless of
whether or not the Acquisition is consummated, we will need to raise substantial
capital in the coming weeks in order to continue operations; however, there
could be no assurance that this capital will be available on terms acceptable to
us or at all.

 

We do not have any commitments for capital expenditures during the next 12
months nor do we have any committed external sources of capital. We do not
believe our working capital is sufficient to fund our operations and permit us
to satisfy our obligations as they become due and as a result we may not be able
to continue operations. We have continued to expand our business and our
expenses are much greater than revenues despite our focused cost-control
efforts. Even if we are successful in substantially increasing our revenues from
expected sales, we will still need to raise substantial additional working
capital. We do not have any firm commitments to provide the additional capital
which is needed and there are no assurances that we will be able to secure
capital on terms acceptable to us, if at all. Our ability to significantly
increase our revenues and successfully raise additional working capital is key
to our ability to continue as a going concern. If we are not successful in both
of these efforts, we may be forced to significantly curtail or cease our
operations.

 



 

 

 

EXHIBIT D - FORM 8K FILED ON DECEMBER 15, 2015

 

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

WASHINGTON, D.C. 20549

 

FORM 8-K

 

CURRENT REPORT

Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934

 

Date of Report (Date of earliest event reported): December 9, 2015

 

TRUNITY HOLDINGS, INC.

(Exact name of registrant as specified in its charter)

 

Delaware 000-53601 87-0496850 (State or other jurisdiction of incorporation or
organization) (Commission File Number) (I.R.S. Employer Identification Number)

  

12555 Orange Drive

Davie, Florida 33330

(Address of principal executive offices, including zip code)

 

(866) 723-4114

(Registrant’s telephone number, including area code)

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the Registrant under any of the
following provisions:

 

☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act
(17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b)
under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications
pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

  



 

 

 

Unless otherwise indicated in this Current Report or the context otherwise
requires, all references in this Current Report to “Trunity Holdings,”
“Trunity,” the “Company, ”us,” “our” or “we” are to Trunity Holdings, Inc.

 

Item 1.01 Entry into a Material Definitive Agreement.

 

On December 9, 2015, the Company entered into a Securities Exchange Agreement
(the “Agreement”) with Newco4Pharmacy, LLC, a Georgia limited liability company
(“N4P”). Pursuant to the terms of the Agreement, the Company acquired 100% of
the membership interests of N4P in exchange for newly authorized preferred
stock, which will be issued to the N4P members and be convertible into a number
of shares of common stock of the Company equal to approximately 90% of the
shares outstanding at the time (the “Acquisition”). Per the Agreement, the
Company will acquire all of the assets, goodwill and the business plan of N4P,
including a letter of intent for a potential acquisition.

 

N4P’s business plan contemplates a roll-up of businesses in the compounding
pharmacy industry. The plan envisions multiple acquisitions of businesses who
have traditionally operated locally, but who have specialty formulations that
may have a larger market, nationally or internationally, with a significant
sales and marketing presence. N4P also intends to seek compounding pharmacies
that serve the veterinary markets, as well as for humans. To achieve its goals,
it intends to acquire a number of pharmacies across the US with the eventual
objective of establishing a national online pharmacy. The online pharmacy will
be named, True Nature Pharmacy and will be a wholly owned subsidiary, which will
sell the product mix nationally through online and mail order marketing
distribution channels. Lastly, N4P intends to change the name of the Company to
True Nature Holdings, Inc., but will maintain the current stock symbol, TNTY.

 

A condition of the closing of the Acquisition was conversion of at least 90% of
the Company’s debts into equity at a price of $.03 per share. It has received
commitments from a majority of the debt holders to complete this conversion, and
is in the process of communicating with the remaining debt holders. After
conversion of debts, there will be approximately 190 million shares outstanding,
with the debt holders receiving around 70% of outstanding shares issued, and
existing equity holders having around 30% shares outstanding. All of these
shareholders will be subject to the effect of a planned restructuring of
Trunity’s equity, to include a reverse split of the common stock in a range that
is estimated to be approximately 19 to 1, such that when completed each holder
of 19 shares will have one outstanding share and total shares outstanding for
the Company will be approximately 12,000,000. As the restructuring plan is
implemented over the next few weeks, details regarding the conversions will be
communicated.

 

The foregoing description of the Agreement is qualified in its entirety by
reference to the Securities Exchange Agreement attached hereto as Exhibit 10.1
to this Form 8-K and incorporated herein by reference.

 

Shortly after closing of the Acquisition, pursuant to the Agreement, the
Company’s legacy business, which is currently held in a wholly owned subsidiary,
will be spun out into a separate privately held company (“New Trunity”) owned by
the legacy Trunity shareholders (including those who acquired shares by debt
conversion) proportionate to their shares of Trunity (the “Spin Out”). The N4P
holders will not participate in the ownership of the Spin Out and each
shareholder of the Company on the effective date will receive one share of the
Spin-Out, or a pro-rata percentage depending on the ultimate share structure
adopted by the Spin-Out.

 

 

2 

 

 

Following the Acquisition, Nicole Fernandez-McGovern, the Company’s Chief
Executive Officer will resign from her current position in order to allow the
new owners, N4P, to manage the Company as they will retain the responsibility
for paying certain of its debts. Ms. Fernandez-McGovern will remain as the Chief
Executive Officer of the operating subsidiary that is intended to be spun out
and any remaining debts of the operating subsidiary will be the responsibility
of New Trunity following the Spin Out.

 

In conjunction with the Spin Out, the Company intends to a) reduce its shares
outstanding through a reverse split of its common stock, estimated at 19 to one,
depending on the amount of debt converted into stock, and b) increase its
authorized shares to 500 million common, and 100 million shares of preferred,
with the rights of the preferred stock to be established at the discretion of
the Board of Directors. Upon completion, the Company intends to have
approximately 12,000,000 shares outstanding, with N4P holders owning 10,000,000
upon conversion of the Preferred X issued to it in the acquisition, and the
legacy shareholders (along with the converting debt holders) owning not less
than 1,000,000, and as much as 1,750,000 common shares, with the final number to
be determined based on the amount of debt converted. Final details will be
published in subsequent Form 8k filings as these actions are completed.

 

The Board of Directors of the Company (the “Board”) believes the Acquisition and
the Spin Out are in the best interest of the stockholders and the creditors of
the Company. While considering the approval of the Acquisition and the Spin Out,
the Board considered the following factors:

 



·   The Company currently had over $4 million in debt obligations, including
accounts payable, debenture obligations and other commitments, many of which
are, or soon will, be in default. As such, the Board considered the need to
address the interests of these creditors and their ability to enforce rights
that could result in material adverse consequences to the Company;       · The
Board, after making substantial efforts to raise capital over many months, was
unable to find the funding needed to continue to operate the legacy Trunity
business, and believed that no such funding could be secured until the Company
substantially improved its balance sheet, primarily by a sizable reduction in
its debt obligations;       · The Board, after a review of the Company’s
business plan and expenses, current and projected, concluded that operating the
Company as a public company, with the associated accounting, legal and
administrative expenses, would make it difficult to allow it to achieve
profitably or repay its obligations to creditors;       · The other financing
options considered by the Board did not result in letters of intent or viable
offers primarily because of the financial condition of the Company;       · The
N4P Acquisition and Spin Out plan was approved by the majority of the Company’s
creditors and allows the stockholders of the Company the opportunity to continue
to benefit from the legacy Trunity business activity as owners of the private
entity while also participating in the value proposition associated with the N4P
business plan and acquisition strategy that will hold the business going
forward.  



 

The Board considered these and other factors when considering the Transaction
and the Spin Out. There can be no assurance that the Spin Out will be completed
successfully, or that the legacy Trunity business will be more successful
without the costs associated with being a public company. In addition,
Newco4Pharmacy, LLC does not have an operating history, and there can be no
assurance that it will be able to successfully implement its business plan,
execute the planned acquisitions or operate profitably.

 

 

3 

 

 

Accounting Treatment of the Transaction

 

Notwithstanding the fact that the Company was the legal acquirer under the
Transaction and remains the registrant for Securities and Exchange Commission
("SEC") reporting purposes, N4P is considered the accounting acquirer.  Thus,
the Transaction will be accounted for in accordance with the acquisition method
of accounting.

  

Item 2.01 Completion of Acquisition or Disposition of Assets.

 

The Transaction was completed on December 9, 2015. No Company stockholder
approval was required by Delaware law or other rules or regulations. The
information set forth in Item 1.01 above is hereby incorporated by reference.

 

Item 3.02 Unregistered Sales of Equity Securities.

 

As described in Item 1.01 above, pursuant to the Securities Exchange Agreement,
the Company issued shares of Series X Preferred Stock to the Newco4Pharmacy, LLC
unit holders. The offer and sale of the shares of Series X Preferred Stock in
connection with the Securities Exchange Agreement were made in reliance on an
exemption from registration under the Securities Act, pursuant to Section 4(2)
thereof. The terms of the Series X Preferred Stock are set forth in Item 5.03
below.

 

Item 5.01 Changes in Control of Registrant.

 

Upon the closing of the Transaction, a change of control of the Company
occurred, with Newco4Pharmacy acquiring shares that resulted in control of the
Company by NewCo4Pharmacy members. As of December 10, 2015 and after giving
effect to the Transaction, Newco4Pharmacy held approximately 90% of the
outstanding voting rights of the Company’s capital stock, though this percentage
may be reduced to 85% if all debt holders of the Company and its operating
subsidiary were to convert into common stock at $.03 per share.

 

Item 5.02 Election of Directors; Appointment of Officers; Compensatory
Arrangements of Certain Officers.

 

(c) Appointment of Executive Officers

 

On December 9, 2015, Stephen Keaveney became the Chairman of the Board of
Directors, Chief Executive Officer and Chief Financial Officer

 

Mr. Keaveney is a career executive working in entrepreneurial organizations
experiencing high growth or change. From August 2014 to present, Mr. Keaveney
was the Chief Financial Officer of Connectivity Wireless. From March 2013 to
April 2014, Mr. Keaveney was CFO of Innotrac Corporation, a $125 million rapidly
growing ecommerce fulfillment business (NASDAQ: INOC). While at Innotrac, Mr.
Keaveney helped engineer the $114 million take private leveraged buy-out. Prior
to that, from September 2010 to March 2013, Mr. Keaveney was the Chief Financial
Officer of BeavEx, Inc., a $300 million Logistics business, with 5,000 drivers
in 100 locations serving 47 states. While there, Mr. Keaveney led a
restructuring of the business changing IT strategy, bonus structures, financial
reporting and budgeting to increase EBITDA from $4M to $10M EBITDA. BeavEx
achieved a successful exit for the founder selling to a private equity buyer.
Mr. Keaveney secured $45M of debt financing and completed four acquisitions
growing revenue by 50%.

 

 

4 

 

 

He began his career working in his family cable television business. He worked
with Deloitte in NYC and earned a CPA and MBA. Spending 16 years of his career
in Europe, Keaveney was one of the Founders of Cable Management Ireland (CMI).
CMI rolled up 28 cable television businesses and exited through a successful
trade sale to Liberty Media for $100 million after 10 years of building the
business. CMI employed 150 people, was backed by Advent International.

 

Mr. Keaveney was a founder of eTel Group, a private equity backed rollup that
acquired 13 telecom businesses in Eastern Europe and exited through a trade sale
to Telecom Austria for $130 million. Mr. Keaveney managed the fundraising of
$175 million of equity for Airtricity, a successful European renewable energy
business, which exited through a trade sale to SSE and Eon for $4.2 Billion.

 

He resides in Atlanta and holds an MBA in Finance from Pepperdine University
(1989), a BA in Accounting from Villanova University (1986) and is a Certified
Public Accountant (CPA) in the State of Pennsylvania.

 

Consulting Agreement

 

On December 1, 2015, N4P entered into a consulting agreement with Stephen
Keaveney to provide Chief Executive Officer services to N4P. The consulting
agreement has a term of twelve months and provides for compensation of $10,000
per month. The Company has agreed to assume the obligations associated with this
consulting agreement as compensation for Mr. Keaveney until such time as the new
Board of Directors can consider a new agreement. The consulting agreement is
attached hereto as Exhibit 10.2 to this Form 8-K and incorporated herein by
reference.

 

(d) Board of Directors

 

Pursuant to the Securities Exchange Agreement, each of the following former
members of the Board will continue to serve on the Board (in the now indicated
classes of the Board):

 

Richard H. Davis, 58; and

Ivan Berkowitz, 68

 

Pursuant to the Securities Exchange Agreement and as a result of Board action on
December 9, 2015, the following individuals were appointed to the Board:

 

Steven Keaveney, 51;

Jeff S. Cosman, 44; and

William L. Ross, Ph.D., 69

 

Messrs. Cosman and Ross will not receive compensation for their services on the
Board of Directors at this time. Their biographies are set forth below.

 

5 

 

 

Jeff S. Cosman, Director

 

Mr. Cosman joined the Board on December 9, 2015. He has more than 10 years’
experience in the solid waste industry from local operations up to corporate
accounting and finance.

 

From December 2010 to May 2015, Mr. Cosman was the Founder of Legacy Waste
Solutions, LLC. From May 2014 to Present, Mr. Cosman is the CEO and Chairman of
Meridian Waste Management, (Ticker: MRDN). Mr. Cosman has a history of
entrepreneurial adventures starting with Market Street Capital, JC Waste
Solutions, Legacy Waste Solutions and Dynamic Molecular Solutions. In 2010, Mr.
Cosman began formally working on creating mobile apps with the development of
cConnects.

 

Mr. Cosman holds a B.B.A. in Managerial Finance and Banking & Finance, as well
as a Bachelors of Accountancy from the University of Mississippi. Mr. Cosman was
drafted by the New York Mets and played professional baseball in the minor
leagues from 1993-1996. From February 1997 to February 1999, Jeff Cosman played
an active role in the consolidation efforts when Republic Services acquired 168
companies in 30 months, going from $500MM in Revenue to over $2.1BN.

  

William L. Ross, Ph.D.

 

Dr. Ross joined the Board on December 9, 2015. Dr. Ross currently serves as a
Consultant to various client companies. He has served as an advisor to
corporations with regard to staffing, conflict resolution and has provided
training on corporate development. Over the last 40 years he ran a professional
multidisciplinary mental health practice. He has been a licensed psychologist
for the past 35 years, including service with the US Health Service, and the
Department of Defense, providing consulting services to soldiers and their
families as a Military Family Life Consultant from 2008 to 2012. He has authored
numerous online courses related to Social and Emotional Learning (SEL), and has
advised investors, including both publicly traded and not-for-profit entities,
on potential acquisitions and mergers. He completed a bachelor’s degree in
psychology from Miami University of Ohio in 1967; he received a master’s degree
in psychology from Howard University in 1969, and a PhD in psychology in 1977.

 

Item 5.03 Amendment to Articles of Incorporation.

 

Certificate of Designation - Series X Preferred Stock

 

On December 10, 2015, the Company filed with the Secretary of State of the State
of Delaware a Certificate of Designation of Series X Preferred Stock designating
1,000 shares of Series X Preferred Stock.

 

Rank. With respect to the distribution of assets upon liquidation, dissolution
or winding up of the Company, the Series X Preferred Stock ranks pari passu with
the Company’s Common Stock.

 

Dividends. The Company may not declare, pay, or set aside for payment any
dividend payable in cash, property, or evidences of indebtedness, on shares of
common stock unless and until the Company shall have declared and paid a
dividend on the Series X Preferred Stock in an amount at least equal to an
amount at least equal to the product of (A) the amount proposed to be paid in
common stock, multiplied by (B) the Series X Preferred Stock conversion rate.

 

 

6 

 

 

Voting Rights. Except for certain matters delineated in the Certificate of
Designation, Holders of Series X Preferred Stock shall vote together with
holders of common stock as a single class on all matters submitted for
consideration by holders of voting securities. Each share of Series X Preferred
Stock shall entitle the holder thereof to a number of votes equal to the
conversion rate, rounded to the next highest share. The conversion rate will
allow the Series X Preferred Stock holders to control approximately 90% of the
vote of the Company.

 

It is expected that all of the Series X Preferred Stockholders will convert
their shares into common stock upon the filing of an Amended Certificate of
Incorporation which will, among other things, increase the number of authorized
shares of the Company to permit the conversion. The Company believes this will
occur prior to December 31, 2015. The foregoing description of the Series X
Preferred Stock is qualified in its entirety by reference to the Series X
Certificate of Designation attached hereto as Exhibit 3.1 to this Form 8-K and
incorporated herein by reference.

 

Item 7.01 Regulation FD Disclosure.

 

On December 14, 2015 the Company issued a press release outlining the actions
taken to restructure the Company, generally as described in this filing. A copy
of the Company’s press release is attached hereto as Exhibit 99.1.

 

Item 9.01 Financial Statements and Exhibits.

 

(a)Financial Statements of Business Acquired.

 

The financial statements required by this Item are not being filed herewith. To
the extent such information is required by this Item, it will be filed by
amendment to this Current Report on Form 8-K not later than 71 days after the
date on which this Current Report on Form 8-K is required to be filed.

 

(d) The following exhibits are filed with this report:

 

Exhibit Number                                           Description

 



3.1   Certificate of Designation       10.1   Securities Exchange Agreement,
dated December 9, 2015, between the Company and members of Newco4Pharmacy, LLC.
      10.2   Consulting Agreement, dated December 1, 2015, between
Newco4Pharmacy, LLC and Steven Keaveney.       99.1   Press Release of Trunity
Holding, Inc., dated December 15, 2015   

7 

 

 

SIGNATURES



Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has caused this report to be signed on its behalf by the undersigned
hereunto duly authorized.



 

  TRUNITY HOLDINGS, INC.     Date: December 15, 2015 By:  /s/ Stephen Keaveney  
  Stephen Keaveney
Chief Executive Officer & Chief Financial Officer

 



8 

 

 

EXHIBIT E - FORM 8K FILED ON DECEMBER 21, 2015




UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

WASHINGTON, D.C. 20549

 

FORM 8-K

 

CURRENT REPORT

Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934

 

Date of Report (Date of earliest event reported): December 18, 2015

 

TRUNITY HOLDINGS, INC.

(Exact name of registrant as specified in its charter)

 

Delaware 000-53601 87-0496850 (State or other jurisdiction of incorporation or
organization) (Commission File Number) (I.R.S. Employer Identification Number)

  

12555 Orange Drive

Davie, Florida 33330

(Address of principal executive offices, including zip code)

 

(866) 723-4114

(Registrant’s telephone number, including area code)

 

Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing obligation of the Registrant under any of the
following provisions:

 

☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act
(17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b)
under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications
pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))

  

 

 



 



TRUNITY HOLDINGS, INC. UPDATE ON PRIOR ANNOUNCEMENTS

 

Unless otherwise indicated in this Current Report or the context otherwise
requires, all references in this Current Report to “Trunity Holdings,”
“Trunity,” the “Company, ”us,” “our” or “we” are to Trunity Holdings, Inc.



 

Item 1.01 Entry into a Material Definitive Agreement.

 

On December 15, 2015 the Company filed a Form 8k in which it disclosed a series
of events, including an acquisition, a planned change in the capital structure
of the Company, and a planned spin-out of its operating subsidiary and related
educational solution business and assets to its shareholders of record as of
December 18, 2015. This filing updates shareholders on those events.

 

On December 9, 2015, the Company entered into a Securities Exchange Agreement
(the “Agreement”) with Newco4Pharmacy, LLC, a Georgia limited liability company
(“N4P”). Pursuant to the terms of the Agreement, the Company acquired 100% of
the membership interests of N4P in exchange for newly authorized preferred
stock, which will be issued to the N4P members and be convertible into a number
of shares of common stock of the Company equal to approximately 90% of the
shares outstanding (the “Acquisition”). Per the Agreement, the Company has
acquired all of the assets, goodwill and the business plan of N4P, including a
letter of intent for a planned acquisition.

 

The Company, and the former shareholders of N4P, with the approval of the Board
of Directors, have agreed to modify the terms to provide that N4P members shall
convert its Preferred X stock into 10,000,000 shares of common stock, and that
number shall be equal to 85% of the shares outstanding, with the balance of 15%
to be allocated to the shareholders of record on December 18, 2015 including
those debt holders who have agreed to convert their debt into stock, as well as
shares allocated to the spin out. No conversion of the Preferred X shall occur
until the completion of the spin out and the conversion of debt and related
share issuance. This increases the amount and percentage of shares to legacy
shareholders, and debt holders who agreed to convert, from 10%, to 15%.

 

Another provision of the Agreement was a requirement that at least 90% of the
debts of the Company be converted into equity at $.03 per share. This condition
has been waived by the N4P holders. Of the original $4,036,227 debts it had
before the conversion began, only $1,368,637, remain with $600,426 at the
public, holding company level, and $768,211 attributable to the obligations of
the holding company, 34% of the total original debt before the debt conversion
effort began.

 

As of December 18, 2015, including existing equity holders of 63,628,821 (36% of
the total), and 114,526,684 shares (64% of the total) allocated to the
conversion of debt of the public holding company, and for the obligations of the
operating subsidiary in the spin out, there will be 178,155,505 shares
outstanding immediately prior to the spin out. In addition, if exercised, there
would be an additional 7,924,589 shares underlying previously issued warrants,
and 6,855,766 shares attributable to previously issued stock options. The
warrants and options in place will remain, and will not be canceled, though they
will be modified as a result of the restructuring in share number and strike
price, along with all other equity and debt instruments of the Company upon
completion of the announced restructuring.

 

The shareholders of record as of December 18, 2015 shall receive a pro-rata
interest in the spin out. All shareholders immediately before completion of the
restructuring will own a pro-rata share of 15% of the restructured public
company shares, after giving effect to the conversion of the Preferred X owned
by the N4P holders as a result of the acquisition of N4P by the Company.

 

As of the close of business on December 18, 2015, within the obligations of the
public, holding company, a total of $2,251,052 of the Company’s debenture and
note holders have converted, for a total of 75,035,067 shares issued. This
leaves only $600,426 of payables at the public holding company level, and the
Company believes it will be able to rework, or convert, those debts at a later
time.

 

As of the close of business on December 18, 2015, within the educational
solutions business operating subsidiary that be spun-out, a total of $416,538 of
the obligations have been converted, for a total of 13,884,600 shares issued.
This leaves $768,211 of obligations remaining at the operating level.
Conversions of debt at the operating subsidiary level are continuing to be
discussed, and if all were to convert 25,607,018 additional shares would be
issued. The Company has decided to issue the remaining shares allocated for
conversion of the debts to the operating subsidiary as if all the debt had
converted. This should better position the subsidiary to be better able to
operate after the spin out into a private company.



 

 

 2

 

 



After conversion of debts at the public holding company and the operating
subsidiary, and the allocation of shares to the operating subsidiary, subject to
the spin out, there will be 178,155,505 million shares outstanding, before the
conversion of the Preferred X, or the effect of the restructuring. These
shareholders will be subject to the effect of the announced restructuring of all
of the Company’s debt and equity instruments, to include a reverse split of the
common stock of 100.93 to 1, such that each holder of 101 shares will have one
outstanding share, and total shares outstanding for the Company will be
11,765,000. Also all fractional shares will be rounded up to the next whole
number of shares and the shares will be in addition to the 11,765,000 shares
described herein.

 

The total outstanding share count will include 10,000,000 shares owned by N4P’s
former members, and 1,765,000 shares that the legacy shareholders of the public
company will own, including legacy equity holders in the public company, those
debt holders in the public company who have agreed to convert, and the shares
allocated to conversion of debt, and recapitalization of the operating
subsidiary upon its spin out into a private company. This will complete the
agreed upon share exchange such that the N4P holders will own 85% of the shares
and the legacy holders will own 15%.We intend to complete the restructuring as
of December 30, 2015, or at the earliest possible date thereafter, subject to
regulatory approval.

 

The holders of previously issued warrants and options will be notified of the
effect of the restructuring and the reverse split.

 

The ownership of the spin out company containing the operations and assets of
the educational solutions business shall be the same as the ownership of the
public company immediately prior to the spin out and the conversion of the
Preferred X owned by the N4P members. N4P’s former members will not participate
in this ownership. The spin out will have 10,000,000 shares outstanding at the
time of the spin out, and the allocation of shares will be 17.82 shares issued
for every one share in the public company held immediately before the spin out.
Also all fractional shares will be rounded up to the next whole number of shares
and the shares will be in addition to the 11,765,000 shares described herein.

 

Shares in the spin out will be issued to those holders of record as of December
18, 2015, as soon as practical after the spin out. The Company intends to
complete the spin out on December 30, 2015, or at the earliest possible date
thereafter, subject to regulatory approval.

 

Subject to regulatory approval, the restructured public company will be named
True Nature Holdings, Inc., and will consist of 500,000,000 authorized common
shares, and 100,000,000 shares of preferred stock authorized. There will be
11,765,000 shares of common stock issued and outstanding as of the completion of
the restructuring, and no shares of preferred stock will be issued. It is a
Delaware “C” corporation. Its offices are located at 1355 Peachtree Street,
Suite 1150, Atlanta, Georgia 30309, Georgia and its Chairman and CEO is Stephen
Keaveney.

 

The spin out company will be named Trunity, Inc., a Florida “C” corporation, and
it will have 100,000,000 authorized common shares and 10,000,000 shares of
preferred stock authorized. There will be 10,000,000 shares of common stock
outstanding at the time of the spin out, and no preferred shares issued. The
issued shares will be allocated to the legacy equity owners of the public
company, including those who converted their debt, as of the record date,
December 18, 2015 and with the shares allocated for conversion of its debts, as
if already converted, but reserved for such use. Its offices are located at
Davie, Florida, and its CEO is Nicole Fernandez-McGovern.

 

After the spin out there will be no relationship between the public company and
the spin out.

 

Item 5.01 Changes in Control of Registrant.

 

Upon the closing of the Transaction, a change of control of the Company
occurred, with N4P acquiring shares that resulted in control of the Company by
N4P members. As of December 10, 2015 and after giving effect to the Transaction,
and the modifications described herein, Newco4Pharmacy now has 85% of the
outstanding voting rights of the Company, and the legacy shareholders have 15%.

 

Item 7.01 Regulation FD Disclosure.

 

On December 17, 2015 the Company issued a press release outlining the actions
taken to restructure the Company, generally as described in this filing. On
December 21, it issued a press release further describing its actions. A copy of
the Company’s press releases is attached hereto as Exhibit 99.1 and Exhibit
99.2.



 

 3

 

  

SIGNATURES



Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has caused this report to be signed on its behalf by the undersigned
hereunto duly authorized.

 

  TRUNITY HOLDINGS, INC.     Date: December 21, 2015 By:  /s/ Stephen Keaveney  
  Stephen Keaveney
Chief Executive Officer & Chief Financial Officer

   

 4

 

 

EXHIBIT F - FORM OF DEBT CONVERSION USED IN DEBT CONVERSION EFFORT

 



2015 Conversion Agreement AND RESTRUCTURING PLAN

 

Trunity Holdings, Inc.

 

November 25, 2015

 

Re: Conversion of Debt and or Debenture

 

Ladies and Gentlemen:

 

You have informed me that Trunity Holdings, Inc. (the “Company”, “TNTY”) intends
to implement a restructuring plan (the “2015 Restructuring Plan”) that includes
the following steps:

 

A) The Company intends to acquire the assets and ownership interests of
Newco4Pharmacy, LLC (the “Seller”, or “Newco”) for 1,000 shares of Series X
Preferred Stock (the “Acquisition”);

 

B) we also intend to move all the current business operations and assets out of
the Company (known as a “spin-out”) to a private company (“AssetCo”, for the
purpose of this agreement), and all of the shareholders, including newly issued
shares from the conversion of debts, will own the AssetCo on a pro-rata basis
with their share of ownership in the Company, immediately prior to the spin-out,
and;

 

C) the Company’s capital structure will be restructured so that upon conversion
of the Preferred X, the existing shareholders will have at least 10% of the
shares of the Company, and under certain conditions as much as 15% of the shares
of the Company, after the restructuring, and immediately before the spin-out.

 

I understand that the closing of the Acquisition of Newco is anticipated to
occur on November 30, 2015 (the “Closing Date”) or soon thereafter as possible,
upon agreement by the above parties. The spin-out of AssetCo, and conversion of
the Series X Preferred Stock, is expected to occur by December 31, 2015, subject
to regulatory and other approvals.

 

You have further advised me that Seller has conditioned the closing of the
Acquisition upon: (a) the conversion of all or substantially all outstanding
debt and/or debentures into approximately ______ shares of common stock of the
Company immediately following the Acquisition and (b) the transfer, prior to the
Acquisition, of all assets and rights of the Company into a newly organized
subsidiary of the Company AssetCo. To induce the Seller to complete the
Acquisition, the undersigned, [Insert full name of entity executing conversion
agreement](“Holder”), is irrevocably (i) executing and delivering this
Conversion Agreement to the Company for the purpose of converting any and all of
the debt and/or debentures held by Holder into common stock of the Company and
common stock of AssetCo on and subject to the terms and conditions of this
Conversion Agreement and (ii) releasing any and all claims Holder may have
against the Company through the date hereof.

 

Holder has previously entered into a Debenture Agreement dated November __,
2015, by and between the Company and Holder (the “Debenture Agreement”).

 

Effective on the anticipated Closing Date of November 30, 2015, $___________
principal owed by the Company to Holder and all accrued and unpaid interest
thereon will be converted into solely the right to receive upon delivery of
[________] shares of the Company’s common stock and upon completion of the spin
out transaction pro-rata shares of AssetCo’s common stock (the “Conversion
Shares”). In the event the closing of the Acquisition occurs after the Closing
Date, no additional interest shall accrue under the subject debt instruments and
no change shall be made in the number of Conversion Shares issued to Holder.

 



 

 

 

Holder agrees to accept delivery of the Conversion Shares in full payment,
accord, and satisfaction of the debenture and/or debt and all obligations of the
Company due to Holder under the Transaction Documents or otherwise. Holder
acknowledges and agrees that upon delivery of the Conversion Shares: (i) the
Company will no longer be indebted to Holder, (ii) the Company will have no
further obligations to Holder under the Transaction Documents, and (iii) that
each of the Transaction Documents will be terminated and of no further force and
effect.

 

Holder also agrees to approve the implementation and completion of the
restructuring plan as described, and that the shares issued as a result of this
conversion of debt will be voted in favor of the restructuring in any
shareholder vote, or proxy.

 

Effective upon delivery of the Conversion Shares, Holder releases, acquits, and
forever discharges the Company, and its past, present, and future officers,
directors, partners, agents, employees, attorneys, heirs, successors, assigns,
parents, subsidiaries, affiliates, and representatives (collectively, the
“Releasees”) of and from any and all actions, causes of action, claims, suits,
damages, judgments, and demands whatsoever in law and/or equity, known or
unknown, accrued or unaccrued, suspected or unsuspected, fixed or contingent,
liquidated or unliquidated, matured or unmatured, developed or undeveloped,
discoverable or undiscoverable, which Holder had, now has, or may later have or
claim to have, against the Releasees, or any of them, involving or arising out
of any act or failure to act, or any transaction, event, circumstance,
occurrence, or state of facts, which existed, occurred, or transpired, or which
is alleged to have existed, occurred, or transpired, at any time from the
beginning of time through and including the Closing Date, including without
limitation, all matters arising out of or related to the offer, sale, and
issuance of the Conversion Shares, the Transaction Documents, this Conversion
Agreement, and all other matters whatsoever which have or allegedly have
occurred or transpired at any time from the beginning of time through and
including the Closing Date, excluding only the rights of Holder to receive the
securities as provided pursuant to this Conversion Agreement.

 

Holder agrees to execute and deliver such other documents and instruments to
evidence the termination of the obligations under the Transaction Documents,
without any additional consideration therefor, as the Company may reasonably
request.

 



  [INSERT FULL NAME OF HOLDER]         By:     Name:     Title:  

 



 

 

 

EXHIBIT G - FORM OF DEBT ASSIGNMENT

 



AGREEMENT FOR ASSISNGMENT OF DEBT

 

On this 31st day of December, 2015, the following parties enter into this
agreement calling for the assignment of debt, between the following parties:

 

Whereas the COMPANY is Trunity Holdings, Inc., and the operating subsidiary is
Trunity Inc., and both are Delaware corporations;

 

Whereas, the person, individual, or corporate entity, (the “VENDOR”) is:

NAME

ADDRESS

CITY, STATE ZIP

COUNTY

 

Whereas the VENDOR agrees that $ is owed as of this date, including all fees,
interest, or other costs as referenced on the attached schedule of debt. The
obligation may currently be owed by Trunity Holdings, Inc. (OTC:TNTY), a
Delaware corporation, or by its operating subsidiary, Trunity Inc., which is
also a Delaware corporation. The VENDOR hereby agrees to allow the obligation of
the COMPANY to be assigned, without exception or any conditions, to the newly
formed corporation, Trunity Inc., a Florida corporation, and acknowledges that
all obligations to pay the debt shall rest solely with Trunity, Inc., a Florida
corporation. The VENDOR fully releases the COMPANY, whether it is Trunity
Holdings, Inc., or the operating subsidiary, Trunity, Inc., both Delaware
corporations, from any and all obligations as a result of the debt.

 

And the parties fully acknowledge that Trunity Holdings, Inc. has announced
plans for a restructuring of its operations, and structure, to include a spin
out its educational business assets and operations from its holding company and
its operating subsidiary, into a newly formed corporation, Trunity, Inc., a
Florida corporation.

 

The VENDOR agrees that it has read the Company’s form 10Q for the period ending
9/30/2015, which can be found at:
http://www.sec.gov/Archives/edgar/data/802257/000157570515000072/tnty_3q15.htm
and specifically is aware of the following language found in the liquidity
section of the report:

 

Liquidity and Capital Resources

 

We have concluded that, notwithstanding a substantial increase in sales of its
products and services in recent months, particularly in international markets,
we will not be able to implement its business plan unless it is able to promptly
(i) substantially reduce its debt burden, which is now over $4 million,
including accounts payable, debenture obligations and other commitments, most of
which are past due, and (ii) raise substantial additional capital. Further, we
concluded that our education technology business (the “Trunity Business”) will
be best developed through a privately held company, without the additional cost
and complexity associated with operating as a public company.

 

Consistent with these goals, on November 11, 2015, we entered into a nonbinding
letter of intent (“LOI”) with Newco4Pharmacy LLC; a Georgia limited liability
company (“N4P”). Under the terms of the LOI, we would acquire 100% of the
membership interests of N4P in exchange for newly authorized preferred stock,
which would be issued to the N4P members and be convertible at the election of
the holders into a number of shares of common stock of the Company equal to
85–90% (depending on the ultimate level of debt conversion) of the shares
outstanding at the time (the “Acquisition”). We will acquire all of the goodwill
and underlying business plan of N4P, which contemplates a rollup of businesses
in the compounding pharmacy industry, including all potential acquisition
documents. A condition of the closing of the Acquisition is conversion of at
least 90% of our debts (other than liability to professionals) into equity at a
price of $.03 per share. Shortly after closing of the N4P Acquisition, the
Trunity Business would be spun out to a separate privately held company (“New
Trunity”) owned by the legacy Trunity shareholders (including those who acquired
shares by debt conversion) proportionate to their shares of Trunity (the “Spin
Out”). Following the Acquisition, we principally would be owned and managed by
the former N4P members, will retain responsibility for paying certain of our
debts. The remaining debts will be the responsibility of New Trunity following
the Spin Out.

 



 

 

 

As of the date of this Report, the majority of our debt holders have agreed to
convert their debts into common stock conditioned upon closing of the
Acquisition. We believe that the Acquisition will be closed by mid-December
2015; however, there can be no assurance that this will occur. Regardless of
whether or not the Acquisition is consummated, we will need to raise substantial
capital in the coming weeks in order to continue operations; however, there
could be no assurance that this capital will be available on terms acceptable to
us or at all.

 

We do not have any commitments for capital expenditures during the next 12
months nor do we have any committed external sources of capital. We do not
believe our working capital is sufficient to fund our operations and permit us
to satisfy our obligations as they become due and as a result we may not be able
to continue operations. We have continued to expand our business and our
expenses are much greater than revenues despite our focused cost-control
efforts. Even if we are successful in substantially increasing our revenues from
expected sales, we will still need to raise substantial additional working
capital. We do not have any firm commitments to provide the additional capital
which is needed and there are no assurances that we will be able to secure
capital on terms acceptable to us, if at all. Our ability to significantly
increase our revenues and successfully raise additional working capital is key
to our ability to continue as a going concern. If we are not successful in both
of these efforts, we may be forced to significantly curtail or cease our
operations.

 

On December 15, 2015, the Company filed a Form 8k with the SEC, which can be
found here:
http://www.sec.gov/Archives/edgar/data/802257/000157570515000076/tnty_8k.htm.
This document discussed the restructuring, including this language:

 

The Board of Directors of the Company (the “Board”) believes the Acquisition and
the Spin Out are in the best interest of the stockholders and the creditors of
the Company. While considering the approval of the Acquisition and the Spin Out,
the Board considered the following factors:

 

●The Company currently had over $4 million in debt obligations, including
accounts payable, debenture obligations and other commitments, many of which
are, or soon will, be in default. As such, the Board considered the need to
address the interests of these creditors and their ability to enforce rights
that could result in material adverse consequences to the Company;     ●The
Board, after making substantial efforts to raise capital over many months, was
unable to find the funding needed to continue to operate the legacy Trunity
business, and believed that no such funding could be secured until the Company
substantially improved its balance sheet, primarily by a sizable reduction in
its debt obligations;     ●The Board, after a review of the Company’s business
plan and expenses, current and projected, concluded that operating the Company
as a public company, with the associated accounting, legal and administrative
expenses, would make it difficult to allow it to achieve profitably or repay its
obligations to creditors;     ●The other financing options considered by the
Board did not result in letters of intent or viable offers primarily because of
the financial condition of the Company;     ●The N4P Acquisition and Spin Out
plan was approved by the majority of the Company’s creditors and allows the
stockholders of the Company the opportunity to continue to benefit from the
legacy Trunity business activity as owners of the private entity while also
participating in the value proposition associated with the N4P business plan and
acquisition strategy that will hold the business going forward.

 



 

 

 

The Board considered these and other factors when considering the Transaction
and the Spin Out. There can be no assurance that the Spin Out will be completed
successfully, or that the legacy Trunity business will be more successful
without the costs associated with being a public company. In addition,
Newco4Pharmacy, LLC does not have an operating history, and there can be no
assurance that it will be able to successfully implement its business plan,
execute the planned acquisitions or operate profitably.

 

The VENDOR hereby agrees to all provisions of this agreement, and agrees the
signature below is a representative of the debt holder who has full authority to
make this agreement, and that the VENDOR hereby holds the COMPANY, where it by
Trunity Holdings, Inc., or the operating subsidiary, Trunity, Inc., which are
both Delaware corporations, harmless from any costs or obligations from this
agreement, or the underlying debt.

 

Signed this 31st day of December, 2015

 

FOR THE VENDOR:

 

        VENDOR NAME             SIGNING AUTHORITY SIGNATURE             PRINT
NAME OF SIGNER       FOR THE COMPANY:        [ex10_1-001.jpg]     STEPHEN
KEAVENEY, CEO   TRUNITY HOLDINGS, INC. (A DELAWARE CORPORATION)      
 [ex10_1-002.jpg]     NICOLE FERNANDEZ-MCGOVERN   TRUNITY, INC. (A DELAWARE
CORPORATION)       AND FOR THE ENTITY ACCEPTING RESPONSIBILITY THE OBLIGATION:  
     [ex10_1-002.jpg]     NICOLE FERNANDEZ- MCGOVERN   TRUNITY INC. (A FLORIDA
CORPORATION)  



  



 

 




EXHIBIT H - SCHEDULE OF PUBLIC COMPANY (HOLDING COMPANY) DEBT THAT CONVERTED
INTO EQUITY 



 

PAGE ONE OF TWO

 

Debenture Holder  Total Owned and Converted  Conversion
Amount into shares Series A           1841104 Ontario Ltd.   108,970.00  
 3,632,333  JA Development Inc.   26,915.00    897,167  Purling Holdings Ltd. 
 53,831.00    1,794,367  Forbes Anderson   16,149.00    538,300  Series B      
    Les Anderton   199,596.00    6,653,200  Series C           Stephen McKnight 
 136,880.00    4,562,667  Edward Gomez   136,880.00    4,562,667  Series D      
    WHI, Inc. Retirement Savings Plan Trust   30,713.00    1,023,767  Kenneth
Block (New)   46,812.00    1,560,400  Kenneth Block (Original)   34,777.00  
 1,159,233  Kevin McGovern & Nicole Fernandez McGovern   40,621.00    1,354,033 
Lewis Bingham   115,794.00    3,859,800  Lewis Bingham   51,540.00    1,718,000 
Clay Dalton   6,900.00    230,000  Staci Cummings Trust   35,880.00  
 1,196,000  Staci Cummings IRA   82,800.00    2,760,000  Paul Anderson Trust 
 20,286.00    676,200  Diane Austin   13,554.00    451,800  Joakim F. Lindblom 
 104,032.00    3,467,733  Les Anderton   220,308.00    7,343,600 

 



 

 

 

EXHIBIT H - SCHEDULE OF PUBLIC COMPANY (HOLDING COMPANY) DEBT THAT CONVERTED
INTO EQUITY 



 

PAGE TWO OF TWO

 

Debenture Holder  Total Owned and Converted  Conversion
Amount into shares Milena Naymark   32,529.00    1,084,300  Dennis and Verlene
Palmer   20,520.00    684,000  Series E            LES V ANDERTON TRUST 
 62,750.00    2,091,667   KENNETH J BLOCK   62,400.00    2,080,000   GENIE
LABORDE/THE GRIFFIN FAMILY TRUST   24,960.00    832,000   LES V ANDERTON TRUST 
 30,700.00    1,023,333  Series F           Kevin and Nicole McGovern 
 18,233.00    607,767  Kevin and Nicole McGovern   17,228.00    574,267  KENNETH
J BLOCK   18,218.00    607,267  Neil Druks   29,563.00    985,433  Derek Zielin 
 23,650.00    788,333  Mitch Baruchowitz-IRA EQUITY TRUST COMPANY DBA 
 29,988.00    999,600  Mitch Baruchowitz HTDY   29,863.00    995,433  Les V
Anderton Trust   33,922.00    1,130,733  Les V Anderton Trust   17,813.00  
 593,767  Les V Anderton Trust   37,840.00    1,261,333  Les V Anderton Trust 
 28,900.00    963,333  JAMES S OR SHIRLEY SALTZMAN   7,959.00    265,300  JAMES
S OR SHIRLEY SALTZMAN   14,684.00    489,467  Furst Associates   22,700.00  
 756,667  FM Partners   13,620.00    454,000  Eagle Partners   9,080.00  
 302,667  Furst Associates   33,840.00    1,128,000  FM Partners   20,304.00  
 676,800  Eagle Partners   13,536.00    451,200  Larry Waldinger   14,112.00  
 470,400  Larry Waldinger   22,890.00    763,000  Larry Waldinger   11,105.00  
 370,167  Promissory Notes           Les Anderton   11,247.00    374,900  Ivan
Berkowitz   11,416.00    380,533  Edward Gomez   28,499.00    949,967  Kevin
McGovern & Nicole Fernandez McGovern   8,560.00    285,333  Interest on old
Promissory note Kenny Block   2,685.00    89,500              TOTAL 
$2,385,523.00    74,951,733 

 

NOTE: THESE ARE UNAUDITED, AND ESTIMATES WITHOUT A REVIEW OF FINAL DOCUMENTS.
ALL PARTIES AGREE TO PROVIDE A FINAL REVIEW AND MAKE ANY ADJUSTMENTS NEEDED
WITHIN THE NEXT 60 DAYS SO THAT FINAL NUMBERS CAN BE INCORPORATED INTO AN AUDIT
OF THE PUBLIC COMPANY.

 



 

 

 

EXHIBIT X - LIST OF LIABILITIES ASSUMED BY PUBCO

 

Schedule X - Debts Assumed by True Nature Holdings, Inc. (PUBCO)       Trunity
   Holdings Carlton Fields Attorney At Law  $228,292  NCSE (INCLUDES PARTIAL
ALLOCATION FOR LITIGATION COSTS)  $105,511  Marcum LLP  $30,951  Cherry,
Bekaert, & Holland, LLP  $26,720  Arol Buntzman  $8,836  Crone Kline Rinde LP 
$5,445  VStock Transfer, LLC  $1,060  Remaining Two Debentures That Did Not
Convert  $138,171  TOTAL  $544,986 

 

NOTE: THESE ARE UNAUDITED, AND ESTIMATES WITHOUT A REVIEW OF FINAL DOCUMENTS.
ALL PARTIES AGREE TO PROVIDE A FINAL REVIEW AND MAKE ANY ADJUSTMENTS NEEDED
WITHIN THE NEXT 60 DAYS SO THAT FINAL NUMBERS CAN BE INCORPORATED INTO AN AUDIT
OF THE PUBLIC COMPANY.

 



 

 

 

EXHIBIT Y - LIST OF LIABILITIES ASSUMED BY PRIVCO

 

   Trunity    Inc. WaveSense Group  $128,900  Nicole Fernandez-McGovern 
$112,567  Joakim Lindblom  $103,350  Kane Management Group LLC  $78,654  Ostin
Company  $66,252  Robert Kaufman  $60,943  Les Anderton - Shareholder Line of
Credit  $50,861  Cutler Cleveland  $49,483  TeleSoftas  $48,560  Accrued
Expenses  $45,000  Alexander Sergeev  $45,457  Garcia Technology Solutions 
$36,000  Elite Financial Communications Group, LLC  $35,000  Treasury Shares-Les
Anderton  $30,601  230 Commerce Way, LLC  $21,544  RCM Financial  $16,996 
Acelia Vidaurre  $16,704  Venkon Corp  $15,930  Les Anderton  $13,546  Thomas B.
Shea  $13,190  WallStreetWriter, LLC  $13,500  Premier Financial Filings 
$8,251  Phillip Flower  $7,669  OfficeTeam  $7,009  Robert J Bowman   $5,865 
Les Anderton  $3,146  Meredith W Enterprises LLC  $2,457  Flamingo commons LLC 
$2,003  Iron Mountain Intellectual Property Management  $1,905  Ivan Berkowitz 
$1,626  Clifford H Kraft  $1,400  Escrowtech  $1,470  Dave Brooks CPA  $1,125 
AT&T  $552  David Parker  $480  John Englander  $419  Leslie Kim Cavanaugh 
$223  Sheri German  $223  Donald Bittar  $252  The Hartford  $631  TOTAL 
$1,049,742 

 

NOTE: THESE ARE UNAUDITED, AND ESTIMATES, WITHOUT A REVIEW OF FINAL DOCUMENTS.
ALL PARTIES AGREE TO PROVIDE A FINAL REVIEW AND MAKE ANY ADJUSTMENTS NEEDED
WITHIN THE NEXT 60 DAYS SO THAT FINAL NUMBERS CAN BE INCORPORATED INTO AN AUDIT
OF THE PUBLIC COMPANY.

 

THESE MAY INCREASE BY AMOUNTS CREATED AS A RESULT OF ANY LITIGATION COSTS,
INCLUDING THOSE BORNE BY PUBCO FOR WHICH PRIVCO HOLDS PUBCO HARMLESS AND AGREES
TO REIMBURSE.

 



 

 

 

EXHIBIT Z - LIST OF LIABILITIES TRANSFERRED FROM PUBCO TO OP SUB

 

Schedule Z      Debts Assigned from PUBCO to PRIVCO  $58,033 

 

NOTE: THESE ARE UNAUDITED, AND ESTIMATES WITHOUT A REVIEW OF FINAL DOCUMENTS.
ALL PARTIES AGREE TO PROVIDE A FINAL REVIEW AND MAKE ANY ADJUSTMENTS NEEDED
WITHIN THE NEXT 60 DAYS SO THAT FINAL NUMBERS CAN BE INCORPORATED INTO AN AUDIT
OF THE PUBLIC COMPANY.

 



 

 